    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 1 of 200 PageID #:10












                    (;+,%,7$
                                                              Case: 1:21-cv-03261 Document #: 1-1 Filed:Jury
                                                                                           12-Person     06/17/21 Page 2 of 200 PageID #:11
                                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                                                                 ),/('
                                                                                                                                                 $0
                                                                  ABDUL MOHAMMED,                                                                ,5,6<0$57,1(=
                                                                                                                                                 &,5&8,7&/(5.
                                                                        PLAINTIFF,                                                               &22.&2817<,/
),/(''$7($0/




                                                                                                                                                 
                                                                               vs.
                                                    JENNER & BLOCK LLP, UBER TECHNOLOGIES
                                                     INC, RASIER LLC, LITTLER MENDELSON P.C.,
                                                        ROMANUCCI AND BLANDIN LLC, DARA                                     /
                                                     KHOSROWSHAHI, TRAVIS KALANICK, RYAN
                                                     GRAVES, NICK GICINTO, CRAIG CLARK, MAT                        COMPLAINT WITH JURY DEMAND
                                                     HENLEY, ANTONIO ROMANUCCI, JENNIFER
                                                       SCHILLING, JODI BOQUIST, REID SCHAR,
                                                       MEGAN POETZEL AND DANIEL BOBIER
                                                   INDIVIDUALLY AND AS AGENTS OR SERVANTS
                                                         OR VOLUNTEERS OR ASSOCIATES OR
                                                       CONTRACTORS OR EMPLOYEES OF UBER
                                                      TECHNOLOGIES INC, RASIER LLC, LITTLER
                                                    MENDELSON P.C, ROMANUCCI AND BLANDIN
                                                            LLC AND JENNER & BLOCK LLP,
                                                                       DEFENDANTS


                                                                                                COMPLAINT AT LAW
                                                                                     PARTIES, JURISDICTION, AND VENUE
                                               1. The Plaintiff is a protected person within the meaning of the Americans with Disabilities Act, the Rehabilitation Act
                                                  of 1973, Section 504, the Illinois Adult Protective Services Act, and the Federal Traumatic Brain Injury
                                                  Reauthorization Act of 2014.
                                               2. The Defendants are located in the jurisdiction of this court and they are conducting business in the jurisdiction of
                                                  this court and further one or more actions alleged in this complaint occurred in the jurisdiction of this court. Hence
                                                  this court has jurisdiction over this matter and hence venue is proper.
                                                                                             FACTUAL BACKGROUND
                                               3. Plaintiff filed a complaint against Defendants Uber Technologies Inc (hereinafter Uber), Rasier LLC (hereinafter
                                                  Rasier), Travis Kalanick (hereinafter Kalanick), and Ryan Graves (hereinafter Graves) in District Court of the
                                                  United States for Northern District of Illinois, Eastern Division (hereinafter District Court) on February 24, 2016
                                                  and that case remains pending in District Court. See Mohammed v Uber Technologies et.al, Case # 16-cv-2537, N.D.Ill
                                                  (hereinafter Mohammed I).


                                                                                                                                                                           
                                                             Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 3 of 200 PageID #:12
                                               4. There is a dispute regarding an alleged Arbitration Agreement which the Defendants allege in Mohammed I that the
                                                  Plaintiff entered with the Defendants but anyhow the alleged Arbitration Agreement in the pertinent part states,
                                                  “This Arbitration Provision is governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the “FAA”) and
                                                  evidences a transaction involving interstate commerce.” The instant complaint has nothing to do with a transaction
),/(''$7($0/




                                                  involving interstate commerce and the instant complaint only deals with intentional crimes, intentional torts, and
                                                  various other intentional violations committed by the Defendants against the Plaintiff, hence the instant complaint
                                                  is not covered by the disputed alleged Arbitration Agreement.
                                               5. Further, there is not even an alleged Arbitration Agreement against Defendants Littler Mendelson P.C. (hereinafter
                                                  Littler), Jenner & Block LLP (hereinafter J & B), Romanucci and Blandin LLC (hereinafter R & B), Antonio
                                                  Romanucci (hereinafter Romanucci), Jennifer Schilling (hereinafter Schilling), Jodi Boquist (hereinafter Boquist),
                                                  Reid Schar (hereinafter Schar), Megan Poetzel (hereinafter Poetzel) and Daniel Bobier (hereinafter Bobier).
                                               6. The actions alleged in this complaint are either stand-alone new allegations that occurred after the filing of
                                                  Mohammed I and/or actions which were committed by the Defendants in retaliation against the Plaintiff for
                                                  Mohammed I.
                                               7. On November 10, 2016, the Plaintiff had an appointment with a law firm named Romanucci & Blandin LLC
                                                  located at 321 North Clark Street, Suite 900, Chicago, Illinois 60654. The Plaintiff was waiting in the conference
                                                  room to see Romanucci. A Security Officer of the building along with Romanucci entered the conference room and
                                                  the Security Officer informed the Plaintiff that they have a problem with him and asked him to come out of the
                                                  conference room. Then the Security Officer took the Plaintiff toward the elevator and shoved him into the elevator
                                                  and brought him down to the Ground Floor and pushed the Plaintiff towards the exit of the building and informed
                                                  him that he has an order from Defendant Littler Mendelson PC to remove him from the building. Littler’s office is
                                                  located at 321 North Clark Street, Suite 1100, Chicago, Illinois 60654. The Security Officer also informed the
                                                  Plaintiff that if he again sets foot in the building, he will not go back home on his feet. Littler has added the
                                                  Plaintiff’s information to the Security System and when the Security System scans his ID, his name comes up, that
                                                  he should not be allowed in the building. Plaintiff called Romanucci and asked him about this matter and he was
                                                  informed that Littler is not allowing the Plaintiff to enter the building so Romanucci is not able to represent the
                                                  Plaintiff. This is retaliation against the Plaintiff as naked as it gets for filing of Mohammed I. The masterminds of this
                                                  retaliation against the Plaintiff are the Defendants other than Dara Khosrowshahi (hereinafter Khosrowshahi), J &
                                                  B, Schar, Poetzel, and Bobier.
                                               8. Before the Security Officer and Romanucci entered the conference room to remove the Plaintiff from the building,
                                                  the Plaintiff heard that Security Officer saying to Romanucci, “Littler and Mendelson informed him that he is a
                                                  criminal and he be removed from the building immediately”.
                                               9. Plaintiff is alleging that Uber was following the Plaintiff’s location through its Uber Rider and Driver App which
                                                  was installed on the Plaintiff’s phone as described below and when Uber found out through the Uber Rider and
                                                  Driver App which was installed on the Plaintiff’s phone that the Plaintiff is inside the building located at 321 North


                                                                                                                                                                               
                                                              Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 4 of 200 PageID #:13
                                                  Clark Street, Chicago, Illinois 60654, informed Littler, Schilling and Boquist that the Plaintiff is inside the building
                                                  located at 321 North Clark Street, Chicago, Illinois 60654.
                                               10. The actions as alleged in this complaint were committed by the Defendants with prejudice towards Plaintiff’s Race,
                                                  Religion, and Disabilities and in particular with prejudice towards Plaintiff’s National Origin and Ancestry which is
),/(''$7($0/




                                                  described in Mohammed I. Defendants committed actions as described in Mohammed I and the instant complaint with
                                                  a perceived belief that the Plaintiff is not a United States Citizen, he is an immigrant and/or undocumented
                                                  immigrant and their another perceived belief that people who are not United States Citizens, immigrants and/or
                                                  undocumented immigrants will generally not take any legal action if intentional crimes are committed against them,
                                                  if intentional torts or violations are committed against them. Undocumented immigrants generally do not report to
                                                  the law enforcement agencies or take any kind of legal action if crimes, intentional torts, or violations are committed
                                                  against them due to their fear of being removed from the United States due to their undocumented status.
                                               11. Uber’s spying of its Drivers and Lyft Drivers to bring Drivers to Uber’s Platform and effectively under their
                                                  control;
                                                  Further Uber spied on its drivers including the Plaintiff and Lyft drivers by intercepting, accessing, monitoring
                                                  and/or transmitting electronic communications and whereabouts of its drivers including the Plaintiff and Lyft
                                                  drivers to lure Lyft drivers and drivers who worked both for Uber and Lyft, to exclusively drive for Uber, all in
                                                  violation of Federal Wiretap Act as amended by the Electronic Communications Privacy Act (the “ECPA”), the
                                                  Federal Stored Communication Act (the “SCA”), and common law invasion of privacy. See the Lawsuit against
                                                  Uber in United States District Court Northern District of California, San Francisco Division, Case No.: 3:17-CV-
                                                  02264, as Exhibit-H. Uber’s violations as described in Exhibit-H were committed to destroy its only remaining
                                                  competitor, Lyft, and to take away the only remaining option other than Uber, for the drivers. When Uber spied on
                                                  its drivers including this Plaintiff, that is not only a crime but such a crime was committed to control the drivers.
                                               12. Waymo LLC v. Uber Technologies, Inc. (3:17-CV-00939) (N.D.Cal);
                                                  Further during the pendency of the Waymo Case, Richard Jacobs, and Uber’s former Manager of Global Intelligence
                                                  informed his lawyer how Uber stole trade secrets from Waymo, spied on drivers and other individuals and other
                                                  companies, and committed various crimes with an intent to cause harm to other individuals, companies and to bring
                                                  drivers of other Ride-Sharing Companies to come and drive for Uber. Please see the letter from Jacobs’ lawyer to
                                                  Uber as Exhibit-I for a detailed analysis of Uber’s criminal activities to destroy other Ride-Sharing Companies and
                                                  to bring all the drivers in their control. Uber settled with Jacobs for $4.5 Million + a Job at Uber and Uber also paid
                                                  $3 Million to Jacobs’ lawyer. Uber also settled with Waymo for $245 Million. Uber’s lawyer, Angela Padilla, said in
                                                  court, the allegations in the letter had seemed “quite fantastical” to her. Jacobs testified in the Waymo case, there was
                                                  an intelligence operation inside Uber to research competitors and gather data about them, and use technology to
                                                  avoid a paper trail. In court, Padilla said Uber viewed the Jacobs’ letter as a tactic by a disgruntled former employee
                                                  to secure money from the company. Padilla said, “We felt that Jacobs was trying to extort the company.” Uber
                                                  eventually settled the matter by paying Jacobs $4.5 million, including a year-long consulting contract, and a further


                                                                                                                                                                              
                                                          Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 5 of 200 PageID #:14
                                               $3 million to his lawyer. Judge Alsup said to Padilla, “That is a lot of money”. “And people don’t pay that kind of
                                               money for BS. And you certainly don’t hire them as consultants if you think everything they’ve got to contribute is
                                               BS.” As per Exhibit-I, Uber fraudulently impersonates riders and drivers on competitors’ platforms, hacks into
                                               competitors’ networks, and conducts unlawful wiretapping (each tactic discussed in additional detail in Exhibit-I).
),/(''$7($0/




                                               These tactics are used to obtain trade secrets about:
                                                  a) the function of competitors’ Apps;
                                                  b) vulnerabilities in the competitors’ App, including performance and function;
                                                  c) vulnerabilities in competitors’ App security;
                                                  d) supply data, including unique driver information;
                                                  e) pricing structures and incentives.
                                               As per Exhibit-I, Uber worked to unlawfully obtain trade secrets from its competitors and 1) remotely accessed
                                               confidential corporate communications and data of its competitors, 2) impersonated riders and drivers including the
                                               Plaintiff on competitors’ platform to derive key functions of rider and driver apps, 3) stole supply data by
                                               identifying possible drivers to boost Uber’s market position, and 4) acquired codebase which allowed Uber to
                                               identify code used by its competitors’ to understand in greater detail how their app functioned. By credibly
                                               impersonating both riders and drivers including the Plaintiff, Uber could request thousands of rides in a given
                                               geographic area to study the responsiveness and capability of the app, price quotes, and disposition of available
                                               drivers. Uber further impersonated prospective customers to ascertain the identity of drivers through their names
                                               including the Plaintiff, license plate numbers, and make/model of their vehicles. Uber then used this information to
                                               recruit drivers from their competitors’ to Uber’s platform. Uber also obtained key technical details about how its
                                               competitors would troubleshoot issues in comparison to Uber, and then used that data to develop contingencies to
                                               slow or impede competitors’ business operations and also caused injury to the drivers including the Plaintiff to
                                               bring them to Uber’s platform and effectively under their control. Uber employed tactics to obtain trade secrets,
                                               with a focus on stealing key supply data to boost Uber’s pool of drivers, the function of the competitors’ app, and
                                               its vulnerabilities, and then used that data to develop an aggressive “counterintelligence” campaign to slow
                                               competitors’ efforts. Uber used special SIM cards to collect intelligence on competitors’ trade secrets and to obtain
                                               private and protected information about the drivers including the Plaintiff. Specifically, the SIM cards were used to
                                               fraudulently impersonate customers on competitors’ rider and driver applications. By credibly impersonating riders
                                               and drivers including the Plaintiff, Uber could:(i) develop processes to conduct thousands of data calls to reverse
                                               engineer products; (ii) identify and recruit supply (i.e. partner drivers); (iii) and derive key competitive business
                                               metrics to understand subsidies, available supply, processes for managing surge, and competitive market position.
                                               For instance, Uber would be able to study key technical details of how competitors’ had engineered solutions to
                                               common problems ride-sharing providers have at scale, and in the context of dense population centers. Uber would
                                               then use that data to identify possible improvements, gain competitive advantages, or exploit weaknesses of
                                               competitors’ platforms. Notably, Uber identified vulnerability in their competitors’ system and collected


                                                                                                                                                                       
                                                              Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 6 of 200 PageID #:15
                                                  comprehensive supply data, including the license, name, and contact information for every single driver including
                                                  the Plaintiff. Further Uber Executives conspired and acted in furtherance of the conspiracy to hack the database of
                                                  its competitors and collected all driver information including the Plaintiff, to have a perfect set of possible drivers
                                                  for Uber’s platform which boosted supply when Uber targeted these operators and converted them to drivers for
),/(''$7($0/




                                                  Uber. As discussed above, Uber used driver and customer impersonation to steal competitor trade secrets. This
                                                  conduct not only violated the trade secrets law discussed above but also wire fraud law at 18 U.S.C § 1343, and
                                                  California Penal Code § 528.5. Under this Section, it is unlawful to knowingly and without consent, credibly
                                                  impersonate another actual person through the Internet or email, to harm, intimidate, threaten, or defraud someone.
                                                  This conduct further exposes a company to civil liability under Section 528.5(e). This impersonation was intended
                                                  to fraudulently steal business and bring drivers under its control and it was an “unlawful, unfair, or fraudulent
                                                  business act and practice. California Bus & Prof Code § 1720. It is also in violation of the CFAA and related laws,
                                                  discussed in Exhibit-I. Along with the theft of trade secrets, Jacobs observed Uber personnel, through their LAT
                                                  operatives and their vendors; knowingly impersonate actual people over the Internet to keep tabs on competitors
                                                  and opposition groups by accessing closed social media groups. This impersonation had the purpose of fraudulently
                                                  stealing business and gaining a competitive advantage. During the summer of 2016, Jacobs learned that Uber’s
                                                  intelligence-gathering teams in other locations impersonated partner-drivers including the Plaintiff or taxi operators
                                                  to gain access to private WhatsApp group messaging channels. Jacobs further investigated this conduct by searching
                                                  Uber’s internal network, TeamDot. Further Uber created a PowerPoint presentation which included a section on
                                                  “intel gathering,” a slide on driver chat group infiltration, and a link to the specific procedures for infiltrating driver-
                                                  partner chat groups (including the impersonation of actual driver-partners including the Plaintiff) to collect
                                                  information on growing discontent and possible opposition activities. Upon receipt, Jacobs disclosed the playbook
                                                  to Craig Clark, who replied, “Do I want to know what it is?” Jacobs voiced concern as to its legality, noting that it
                                                  encouraged “intel gathering” and described how to penetrate WhatsApp groups. Clark only replied that “this is
                                                  happening everywhere and I’m not ready to deal with it.” Clark did not investigate the presumed criminal violation.
                                                  In late January and early February 2017, as part of SSG’s virtual operations capability (VOC), Uber’s agents posed as
                                                  sympathetic protestors interested in participating in actions against Uber. By doing this, illegally gained access to
                                                  closed Facebook groups and chatted with protesting drivers in an attempt to understand their nonpublic plans and
                                                  intentions. All the actions described in Exhibit-I demonstrate how Uber spied on drivers including the Plaintiff and
                                                  committed crimes left, right, and center with no fear whatsoever. An unredacted version of Exhibit-I can reveal
                                                  further about Uber’s activities.
                                               13. Sarbanes-Oxley Violations, Evidence Spoliation, and Other Discovery Abuses by Uber;
                                                  The Sarbanes-Oxley Act of 2002 states that:
                                                  “whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in any record,
                                                  document, or tangible object with the intent to impede, obstruct, or influence the investigation or proper
                                                  administration of any matter within the jurisdiction of any department or agency of the United States or any case


                                                                                                                                                                                 
                                                             Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 7 of 200 PageID #:16
                                                  filed under title 11, or in relation to or contemplation of any such matter or case, shall be fined under this title,
                                                  imprisoned not more than 20 years, or both”.
                                                  Sarbanes-Oxley Act of 2002, Pub. L. 107-204, § 802, 116 Stat. 745, 800 (2002). Codified at 18 U.S.C. § 1519, this
                                                  provision applies to private companies and has a broad reach that is not limited to commenced litigation. Section
),/(''$7($0/




                                                  1519 “covers conduct intended to impede any federal investigation or proceeding including one not even on the verge of
                                                  commencement.” Yates v. United States, - U.S. --, 135 S.Ct. 1074, 1087 (2015) (emphasis added). Similarly, the California
                                                  Rule of Professional Conduct 5-2320 prohibits members of the bar from suppressing evidence that the member or
                                                  the member’s client has a legal obligation to produce. Uber has knowingly violated 18 U.S.C § 1519 and continues
                                                  to do so. Craig Clark, Uber’s Legal Director for ThreatOps, and Mat Henley, Uber’s Director of Threat Operations
                                                  (ThreatOps), led Uber’s efforts to evade current and future discovery requests, court orders, and government
                                                  investigations in violation of state and federal law as well as ethical rules governing the legal profession. Clark
                                                  devised training and provided advice intended to impede, obstruct, or influence the investigation of several ongoing
                                                  lawsuits against Uber and in relation to or contemplation of further matters within the jurisdiction of the United
                                                  States. Early in his tenure, Jacobs advocated for a secure and encrypted centralized database to ensure
                                                  confidentiality and recordkeeping to provide access to intelligence for ThreatOps personnel. He presented a draft
                                                  proposal to managers Henley and Clark. However, discussions broke down immediately because they objected to
                                                  preserving any intelligence that would make preservation and legal discovery a simple process for future litigants.
                                                  Clark emphasized that this was “exactly what we don’t want to do ... create [a paper trail] that could later be
                                                  discoverable.” Clark noted the errors of past collections where Uber was forced to turn over documents. He alluded
                                                  to the lessons learned from the “Ergo Investigation” and noted that encryption alone was not enough to avoid
                                                  discovery. Nick Gicinto added his own objections, stating that while his team would be willing to share some details
                                                  on collections, including sources and methods of collections on the ground in foreign countries, they were not
                                                  willing to preserve the raw intelligence on Uber’s network. Jacobs then became aware that Uber, primarily through
                                                  Clark and Henley, had implemented a sophisticated strategy to destroy, conceal, cover-up, and falsify records or
                                                  documents with the intent to impede or obstruct government investigations as well as discovery obligations in
                                                  pending and future litigation. Besides violating 18 U.S.C. § 1519, this conduct constitutes an ethical violation.
                                               14. Destruction and Concealment of Records Using Ephemeral Communications;
                                                  Clark and Henley helped implement and directed the almost-exclusive use of ephemeral and encrypted
                                                  communications software, including WickrMe (and later Wickr SCIF), to communicate sensitive information within
                                                  ThreatOps. Wickr Inc. is a San Francisco-based company that describes its product as a “communications platform
                                                  designed to empower greater control over data security ... [using] multi-layers of peer-to-peer encryption”. Henley
                                                  and Clark implemented this program of ephemeral and encrypted communications for the express purpose of
                                                  destroying evidence of illegal or unethical practices to avoid discovery in actual or potential litigation. The Wickr
                                                  application uses robust encryption which prevents the information from being viewed by anyone except the
                                                  intended recipient, but more importantly, programs messages to self-destruct in a matter of seconds to no longer


                                                                                                                                                                              
                                                              Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 8 of 200 PageID #:17
                                                  than six days. Consequently, Uber employees cannot be compelled to produce records of their chat conversations
                                                  because no record is retained. Such a policy is inherently violative of the Sarbanes-Oxley Act, 18 U.S.C. Section
                                                  1519, and similar laws. Further, Clark and Henley directly instructed Jacobs to conceal documents in violation of
                                                  Sarbanes-Oxley, by attempting to “shroud” them with, attorney-client privilege or work product protections. Clark
),/(''$7($0/




                                                  taught the ThreatOps team that if they marked communications as “draft,” asked for a legal opinion at the
                                                  beginning of an email, and simply wrote “attorney-client privilege” on documents, they would be immune from
                                                  discovery. What Clark failed to teach the team, however, is that there is no attorney-client privilege, no “seal of
                                                  secrecy,” if the communications were made for the purpose of enabling the commission of a crime or fraud. U.S.v.
                                                  Zolin 491 U.S. 554, 563(1989); see also Cal. Evid. Code § 956. For example, Clark enabled illegal activities and gave
                                                  legal advice designed to impede investigations by directing the hacking of the competitors’ systems and platforms,
                                                  and by directing the destruction of evidence related to eavesdropping against opposition groups of drivers as
                                                  discussed above. Given the ongoing criminal and fraudulent activities within Uber, the crime-fraud exception to
                                                  privilege applies, and all of Clark’s communications in furtherance of these schemes would be fair game in
                                                  discovery. His attempt to pre-emptively conceal them under attorney-client privilege is illegal, unethical, and
                                                  improper.
                                               15. Concealment and Destruction of Records Using Non-attributable Hardware;
                                                  Clark, Gicinto, and Henley acquired “non-attributable” hardware and software with which SSG and select members
                                                  of ThreatOps planned and executed intelligence collection operations. Specifically, Henley and members of the MA
                                                  team use computers not directly purchased by Uber that operate only on MiFi devices-so that the internet traffic
                                                  would not appear to originate from an Uber network- virtual public networks (VPNs), and a distributed and non-
                                                  attributable architecture of contracted Amazon Web Services (AWS) server space to conduct competitive
                                                  intelligence collections against other ride-sharing companies. Likewise, Gicinto and the SSG team had similar non-
                                                  attributable devices purchased through vendors and sub-vendors where they conducted virtual operations
                                                  impersonating protesting drivers, Uber partner-drivers including the Plaintiff, and taxi operators. SSG used the
                                                  devices to store raw information collected by their operatives from politicians, regulators, law enforcement, taxi
                                                  organizations, and labor unions. By storing this data on non-attributable devices, Uber believed it would avoid
                                                  detection and never be subject to legal discovery. This is because a standard preservation of evidence order typically
                                                  focused on Uber work laptops, Uber networks, and Uber mobile devices. Non-attributable devices were deemed as
                                                  not reasonably subsumed by any such preservation order and the team could, and did, “legally” (not so) dispose of
                                                  any evidence or documentation held on these devices in the intervening period before knowledge of the devices’
                                                  existence could be uncovered. Likewise, members of the ThreatOps team, notably Henley, were known to use
                                                  personal computers to conduct substantial Uber-related work for the purpose of evading discovery.
                                               16. Concealment, Cover-up, and Falsification of Records through the Abuse of Attorney-Client Privilege
                                                  Designations:



                                                                                                                                                                           
                                                              Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 9 of 200 PageID #:18
                                                   Clark developed training on how to use attorney-client privilege to further conceal activities described in any non-
                                                   ephemeral communication channel. Specifically, he developed a training using innocuous legal examples and the
                                                   “lawyer dog” meme to produce a slide deck that taught the ThreatOps team how to utilize attorney-client privilege
                                                   to impede discovery. While the presentation slides themselves did not depict or explain any unethical or illegal
),/(''$7($0/




                                                   practices involving attorney-client privilege, Jacobs observed Clark’s presentation first-hand. During the
                                                   presentation, Clark verbally coached the participants on how to use attorney-client privilege to ensure sensitive
                                                   intelligence collection activities would not surface in litigation. Clark also answered specific questions from
                                                   employees on the minimum standards required to claim privilege for the purpose of shielding information. This
                                                   “legal training” was particularly noteworthy because it surprisingly bears no Uber-branding; it does not even
                                                   mention Uber, which is startling in a company with strong branding and adherence to process. Clark said that Uber
                                                   needed to “shroud these work products in attorney-client privilege.” Accordingly, Clark instructed Jacobs himself
                                                   and others to address all emails on sensitive intelligence collection to him and ensure the emails were marked as
                                                   “ATTORNEY- CLIENT PRIVILEGED AND CONFIDENTIAL,” to mark any work product as “DRAFT”
                                                   regardless of its actual status, and, on every communication, to specifically ask a question or request legal advice on
                                                   some issue-even if no legal advice was needed or warranted. Likewise, he advised that Jacobs and others that they
                                                   should communicate almost exclusively via phone, video teleconference (“Zoom”), or via the Wickr app, in that
                                                   order of preference based on the record and audit trail each communications medium creates. Clark explained that
                                                   the intent was to prevent disclosure of such communications if Jacobs was ever put on legal hold or his
                                                   communications were ever subject to a preservation of evidence order. In sum, Uber has directly violated the
                                                   document destruction, concealment, cover-up, and falsifications provisions of Sarbanes-Oxley in an effort to
                                                   obstruct or impede active and future government investigations through the (1) acquisition and use of ephemeral
                                                   communications programs; (2) the acquisition and use of non-attributable hardware and software; and (3) the
                                                   wholesale abuse of attorney-client privilege designations and all of Uber’s violations as described in this Brief were
                                                   committed with a sole aim of destroying its competitors’, so that the drivers including the Plaintiff have no other
                                                   option than driving for Uber and to control the drivers including the Plaintiff.
                                                                                   COUNT-1
                                                                   ASSAULT AND BATTERY (COMMON LAW TORT)
                                                   (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, KHOSROWSHAHI, SCHAR, POETZEL
                                                                                 AND BOBIER)

                                               17. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               18. Defendants listed under this count, without lawful authority through their Security Officer, manhandled the
                                                   Plaintiff, pushed and shoved the Plaintiff into the elevator, brought the Plaintiff down to the Ground Floor by
                                                   holding the Plaintiff by his belt from the back, and by further threatening the Plaintiff that he will not back on his
                                                   feet if he comes back to the building located at 321 North Clark Street, Chicago, Illinois 60654 and in turn,
                                                   Defendants listed under this count knowingly engaged in conduct which constitutes assault and battery under
                                                   Illinois Law and also placed Plaintiff in reasonable apprehension of receiving further battery as described above,

                                                                                                                                                                             
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 10 of 200 PageID #:19
                                                   which further constitutes assault under Illinois Law and such an assault and battery was committed upon the
                                                   Plaintiff by the Defendants with prejudice towards his Religion, Race, Ancestry, National Origin and Disabilities.
                                               19. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
),/(''$7($0/




                                               20. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                          COUNT-2
                                                                AGGRAVATED ASSAULT AND AGGRAVATED BATTERY (COMMON LAW TORT)
                                                                 (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, KHOSROWSHAHI, SCHAR,
                                                                                       POETZEL AND BOBIER)

                                               21. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               22. Defendants listed under this count committed an aggravated assault upon the Plaintiff as described above because
                                                   assault against a disabled person constitutes aggravated assault under Illinois Law.
                                               23. Defendants listed under this count committed an aggravated assault upon the Plaintiff on a public way, public
                                                   property, a public place of accommodation, and Defendants listed under this count committed an assault upon the
                                                   Plaintiff with full knowledge that a Plaintiff is a person with Disabilities which is aggravated assault.
                                               24. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               25. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                     COUNT-3
                                                                        STALKING AND AGGRAVATED STALKING
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               26. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               27. Defendants through their actions as described in paragraphs 11 to 16 have committed stalking against the Plaintiff
                                                   under Illinois Law and because such stalking was against a disabled person (the Plaintiff), the stalking of the Plaintiff
                                                   was aggravated stalking under Illinois Law.
                                               28. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               29. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                   COUNT-4
                                                               VIOLATION OF ILLINOIS HATE CRIMES ACT OF ILLINOIS
                                                   (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, KHOSROWSHAHI, SCHAR, POETZEL
                                                                                 AND BOBIER)

                                               30. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.


                                                                                                                                                                               
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 11 of 200 PageID #:20
                                               31. Defendants’ actions as described above and in particular as described in Count-1, Count-2, and Count-3 are
                                                   offenses of assault, aggravated assault, battery, aggravated battery, stalking, aggravated stalking, and disorderly
                                                   conduct under the Illinois Law with prejudice towards Plaintiff’s Race, Religion, Ancestry, National Origin and
                                                   Disabilities.
),/(''$7($0/




                                               32. Assault, aggravated assault, battery, aggravated battery, stalking, aggravated stalking and disorderly conduct are
                                                   predicates of Illinois Hate Crimes Act and when Defendants committed assault, aggravated assault, battery,
                                                   aggravated battery, stalking, aggravated stalking, and disorderly conduct with prejudice towards Plaintiff’s Race,
                                                   Religion, Ancestry, National Origin and Disabilities, they violated Illinois Hate Crimes Act.
                                               33. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               34. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                     COUNT-5
                                                                    VIOLATION OF COMPUTER FRAUD AND ABUSE ACT
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               35. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               36. Defendants with their actions as described in paragraphs 11 to 16 and as described in Count-1, Count-2 and Count-
                                                   3 has committed assault, aggravated assault, battery, aggravated battery, stalking, aggravated stalking, and disorderly
                                                   conduct and in turn has caused a threat to public health and physical and mental injuries to the Plaintiff all in
                                                   violation of Computer Fraud and Abuse Act.
                                               37. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               38. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                     COUNT-6
                                                                     VIOLATION OF STORED COMMUNICATIONS ACT
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               39. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               40. Defendants with their actions as described in paragraphs 11 to 16 violated the Stored Communications Act when
                                                   they obtained electronic communication while such electronic communications were stored in an iPhone belonging
                                                   to the Plaintiff and also obtained electronic communication while such electronic communications were stored on
                                                   the server belonging to the Plaintiff’s Internet Service Provider.
                                               41. The violations of the Stored Communications Act by the Defendants were willful, wanton, and reckless.
                                               42. Under the Stored Communications Act, “Proof of actual damages is not required before an award either for
                                                   punitive damages and attorneys’ fees is entered”.

                                                                                                                                                                             
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 12 of 200 PageID #:21
                                               43. The Fourth Circuit held that “[i]f the violation [of the SCA] is willful or intentional, the court can assess punitive
                                                   damages” Id. The Fourth Circuit further held that 18 U.S.C Section 2707(b) (3) permits an award of attorneys’ fees
                                                   absent any proof of actual damages.
                                               44. Under the Stored Communication Act the Plaintiff is entered to punitive damages and attorneys’ fees.
),/(''$7($0/




                                               45. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               46. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                     COUNT-7
                                                               INTRUSION UPON SECLUSION AND PRIVACY OF THE PLAINTIFF
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                                ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               47. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               48. Intrusion upon Seclusion and Privacy of others was recognized by the Supreme Court of Illinois in Lawlor v North
                                                   American Corporation of Illinois, 2012 IL 112530.
                                               49. Defendants through their actions as described in paragraphs 11 to 16 have violated Intrusion upon Seclusion and
                                                   Privacy of the Plaintiff.
                                               50. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               51. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                    COUNT-8
                                                                                DEFAMATION PER SE
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               52. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               53. Defendants committed to Defamation Per Se when they informed several individuals including but not limited to
                                                   the Security Officer and Romanucci that the Plaintiff is a criminal.
                                               54. Plaintiff has never committed any crime and he was neither arrested nor convicted for any crime in his entire life.
                                               55. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               56. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                    COUNT-9
                                                               VIOLATION OF ELECTRONIC COMMUNICATIONS PRIVACY ACT
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)


                                                                                                                                                                            
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 13 of 200 PageID #:22
                                               57. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               58. Defendants violated the Electronic Communications Privacy Act (hereinafter ECPA) as described above in
                                                   paragraphs 11 to 16.
                                               59. Defendants’ intent to violate ECPA, Defendants’ intended conduct which violated ECPA, what Defendants sought
),/(''$7($0/




                                                   to intercept which violated ECPA, the nature of targeted communications which violated ECPA, the tools used to
                                                   (or intended to be used) to intercept the protected content which violated ECPA; is described above in detail in
                                                   paragraphs 11 to 16.
                                               60. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               61. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                      COUNT-10
                                                                         VIOLATION OF RICO, 18 U.S.C. § 1961, et seq
                                                           (DEFENDANTS OTHER THAN ROMANUCCI & BLANDIN LLC AND ROMANUCCI)

                                               62. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               63. Individual Defendants listed under this count individually and/or as agents and/or servants and/or employees of
                                                   Uber and/or Rasier and/or Littler and/or J & B (hereinafter “RICO Defendants,”) are “persons” within the
                                                   meaning of 18 U.S.C. § 1961(3) who conducted affairs of the enterprise through a pattern of racketeering activity in
                                                   violation of 18 U.S.C. § 1962(c).
                                               64. There is the association-in-fact of all RICO Defendants for the purpose of violating Plaintiff’s rights, committing
                                                   crimes and torts against the Plaintiff and for intentional infliction of physical and mental injuries in violation of his
                                                   basic rights for RICO Defendants’ own enrichment and profit as an “enterprise” within the definition of RICO (the
                                                   “Association-In-Fact Enterprise”). The Association-In-Fact Enterprise was created, controlled, and conducted by
                                                   all RICO Defendants for the purposes as described in this complaint. All RICO Defendants are Defendants for
                                                   purposes of the Association-in-Fact Enterprise. All RICO Defendants have exerted ongoing and continuous
                                                   control over the Association-In-Fact Enterprise, and they have participated in the operation or management of the
                                                   affairs of the Association-In-Fact Enterprise as described in great detail in this complaint.
                                               65. Defendants have conducted the affairs of the Association-In-Fact Enterprise, through a pattern of racketeering
                                                   activity in interstate commerce that includes predicate acts indictable under 18 U.S.C. § 1343 (wire fraud), 18 U.S.C.
                                                   §1512 (relating to tampering with a witness, victim, or an informant), 18 U.S.C. §1513 (relating to retaliation against
                                                   a witness, victim, or an informant) and threat of kidnapping and bodily injury of the Plaintiff by the Security Officer
                                                   on November 18, 2016 which is an indictable offense under the Illinois Law, as described under this count and as
                                                   described in this complaint between the RICO Defendants and through the following actions, among others:
                                                       a) RICO Defendants maliciously prosecuted the Plaintiff at the limited trial on Arbitration Agreement in
                                                            United States District Court for the Northern District of Illinois, Eastern Division and presented false and
                                                            fabricated evidence that the Plaintiff gave fake rides to himself by using several fake identities, by using

                                                                                                                                                                               
                                                             Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 14 of 200 PageID #:23
                                                          several credit cards in the names of several fake individuals and by using several different SIM cards when
                                                          actually Defendants gave fake rides to the Plaintiff by impersonating the Plaintiff as described in detail in
                                                          paragraphs 11 to 16;
                                                      b) RICO Defendants further committed malicious prosecution at the limited trial on Arbitration Agreement in
),/(''$7($0/




                                                          United States District Court for the Northern District of Illinois, Eastern Division by arguing and testifying
                                                          that by listing Stanford University as his alma mater on Facebook, Plaintiff lied and committed an offense
                                                          when actually the Plaintiff can list Stanford University as his alma mater as a matter of law and he can also
                                                          possess a novelty Degree and/or Diploma from the Stanford University as a matter of law;
                                                      c) RICO Defendant further committed malicious prosecution at the limited trial on Arbitration Agreement in
                                                          United States District Court for the Northern District of Illinois, Eastern Division by arguing and testifying
                                                          that the Plaintiff deceived Uber by asking for a $500.00 joining bonus when he was still driving for Lyft
                                                          when there was no condition for the Plaintiff to quit driving for Lyft and the Driver Support Representative
                                                          at Uber’s Chicago Office informed the Plaintiff that the only requirement for $500.00 joining bonus was
                                                          that the Plaintiff needs to be a driver of Lyft and there was no requirement for the Plaintiff to quit driving
                                                          Lyft.
                                               66. Judge Lee who presided over the limited trial on Arbitration Agreement in United States District Court for the
                                                  Northern District of Illinois, Eastern Division ruled that Plaintiff’s fake rides, the request for $500.00 joining bonus,
                                                  and his listing of Stanford University as his alma mater affected his credibility and ultimately Plaintiff’s credibility
                                                  was the major factor in Judge Lee’s ruling that the Plaintiff entered into Arbitration Agreement with Uber.
                                               67. RICO Defendants malicious prosecution as described above constitutes obstruction of justice, 18 U.S.C. § 1503(a),
                                                  which is a predicate of Civil RICO.
                                               68. Further RICO Defendants’ obstruction of justice was accomplished through 18 U.S.C. § 1342 (mail fraud) and 18
                                                  U.S.C. § 1343 (wire fraud), which are again predicates of Civil RICO.
                                               69. Further RICO Defendants’ obstruction of justice was in retaliation against the Plaintiff for his Federal Lawsuit
                                                  (Mohammed I) in violation of 18 U.S.C. §1512 (relating to tampering with a witness, victim, or an informant), 18
                                                  U.S.C. §1513 (relating to retaliation against a witness, victim, or an informant), which are again predicates of Civil
                                                  RICO.
                                               70. Further all actions of Defendants as described in paragraphs 1 to 16 constitute obstruction of justice, 18 U.S.C. §
                                                  1503(a), in relation to Mohammed I.
                                               71. Each of the RICO Defendants’ violations of 18 U.S.C. § 1503(a), 18 U.S.C. § 1342, 18 U.S.C. § 1343, 18 U.S.C. §
                                                  1512 and 18 U.S.C. § 1513 constitutes “racketeering activity” with the meaning of 18 U.S.C. § 1961(1). Collectively
                                                  these violations are a “pattern of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).
                                               72. RICO Defendants engaged in a pattern of racketeering activity intending to cause harm to the Plaintiff and to
                                                  defraud the Plaintiff and to deny the Plaintiff of his property (to bind the Plaintiff into a fraudulent Arbitration
                                                  Agreement which the Plaintiff never entered and to deny the Plaintiff his right to proceed with his claims in a court


                                                                                                                                                                              
                                                              Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 15 of 200 PageID #:24
                                                   of law and bounded the Plaintiff into a fraudulent Arbitration Agreement which the Plaintiff never entered and
                                                   denied the Plaintiff his right to proceed with his claims in a court of law).
                                               73. RICO Defendants’ criminal acts of racketeering had the same pattern and similar purposes. Each such racketeering
                                                   activity was related, had similar purposes, involved the same or similar participants and methods of commission,
),/(''$7($0/




                                                   and had similar results affecting the same victim (the Plaintiff). Based upon the agreements entered into by the
                                                   RICO Defendants, most of which are still in force, RICO Defendants’ fraudulent activities are part of their ongoing
                                                   business and constitute a continuing threat to the property of the Plaintiff.
                                               74. RICO Defendants were an association of individuals, partnerships, and corporations joined in the purpose of
                                                   conspiring to commit criminal activity as described above and as described in this complaint. The association
                                                   employed a number of schemes in an attempt to cause harm to the Plaintiff including, but not limited to, causing
                                                   acts as described under this count and as described in this complaint, causing intentional violations of the Plaintiff’s
                                                   rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
                                                   injuries upon the Plaintiff.
                                               75. RICO Defendants engaged in said association and actions during the entire relevant time period, in violation of 18
                                                   U.S.C. §1961.
                                               76. By virtue of these violations of 18 U.S.C. § 1962(c), RICO Defendants are jointly and severally liable to Plaintiffs for
                                                   three times the damages Plaintiff has sustained, plus the costs of this suit, including reasonable attorneys’ fees.
                                                   WHEREFORE, Plaintiffs demand judgment against RICO Defendants, individually, jointly, and/or jointly and
                                                   severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
                                                   ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
                                                   Honorable Court may deem appropriate.
                                                                                       COUNT-11
                                                           MALICIOUS PROSECUTION IN RELATION TO COUNT-11 (ILLINOIS STATE LAW)
                                                          (DEFENDANTS OTHER THAN ROMANUCCI & BLANDIN LLC AND ROMANUCCI)

                                               77. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               78. Defendants’ actions as described in Count-10 also constitute malicious prosecution under the Illinois State Law.
                                               79. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental, physical, and economic injury to Plaintiff.
                                               80. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                                      COUNT-12
                                                                         MALICIOUS PROSECUTION IN RELATION TO COUNT-11
                                                           (DEFENDANTS OTHER THAN ROMANUCCI & BLANDIN LLC AND ROMANUCCI)

                                               81. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               82. Defendants further committed malicious prosecution under the Illinois State Law when they filed their Response to
                                                   the Plaintiff’s Motion to Vacate the Arbitration award in Mohammed I by arguing that the Motion to Vacate was in
                                                   violation of the Executive Order of June 17, 2020, when the Executive Order only applies to cases filed after June

                                                                                                                                                                               
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 16 of 200 PageID #:25
                                                   17, 2020 and by arguing that Mohammed v. Anderson, No. 18 C 8393, 2019 WL 3943669, at *1 (N.D. Ill. Aug. 21,
                                                   2019) was a frivolous action when in fact the court never ruled that Mohammed v. Anderson, was frivolous and when
                                                   in fact Mohammed v. Anderson was dismissed under different grounds.
                                               83. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
),/(''$7($0/




                                                   proximately caused mental, physical, and economic injury to Plaintiff.
                                               84. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                    COUNT-13
                                                         FRAUDULENT MISREPRESENTATION IN RELATION TO COUNT-10, COUNT-11 AND
                                                                                    COUNT-12
                                                          (DEFENDANTS OTHER THAN ROMANUCCI & BLANDIN LLC AND ROMANUCCI)

                                               85. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               86. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
                                                   knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
                                                   act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
                                                   resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
                                               87. Defendants’ actions as described in Count-10. Count-12 and Count-13 also constitute fraudulent misrepresentation
                                                   under the Illinois State Law.
                                               88. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               89. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                             COUNT-14
                                                                          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                                                        (ALL DEFENDANTS)

                                               90. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               91. In a manner more fully set forth above, the acts and conduct of Defendants were extreme and outrageous.
                                                   Defendants intended to cause extreme intentional emotional distress to the Plaintiff or were in reckless disregard of
                                                   the probability that their conduct would cause severe emotional distress to the Plaintiff.
                                               92. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               93. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                                       COUNT-15
                                                                                                   CIVIL CONSPIRACY
                                                                                                  (ALL DEFENDANTS)

                                               94. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.

                                                                                                                                                                                
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 17 of 200 PageID #:26
                                               95. In a manner more fully set forth above, Defendants together reached an understanding, engaged in a course of
                                                   conduct, and otherwise jointly acted and/or conspired among and between themselves for the purpose of depriving
                                                   Plaintiff of his rights and accomplish an unlawful purpose by unlawful means as described in this complaint.
                                               96. In furtherance of this conspiracy or conspiracies, Defendants, acting in concert with other co-conspirators,
),/(''$7($0/




                                                   committed the overt acts as set forth above and as described in this complaint.
                                               97. Said conspiracy or conspiracies and overt acts continue from on or about November 10, 2016, through to the
                                                   present date.
                                               98. This conspiracy proximately caused the injuries to the Plaintiff as set forth above.
                                               99. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                           100. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                              DAMAGES AND ADDITIONAL RELIEF REQUESTED
                           101. Plaintiff has sustained damages which are ongoing and yet to be completely identified and quantified, that are the
                                                   direct and proximate result of wrongful actions of Defendants and others known and unknown to the Plaintiff,
                                                   acting in concert, and which are described herein. Such damages are ongoing, and include, but are not limited to
                                                   significant damages, direct, indirect, collateral, consequential, and incidental, to Plaintiff’s business and property and
                                                   physical and mental injuries to the Plaintiff. Due to the actions of the Defendants against the Plaintiff which include
                                                   but not limited to crimes, torts and violations as described in this complaint which caused extreme physical and
                                                   mental injuries to the Plaintiff, the Plaintiff was declared legally disabled on October 21, 2019 retroactively as of
                                                   January 21, 2017. Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor
                                                   against Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive damages in an
                                                   amount in excess of $1000, 000.00 against each of the Defendants named in the Counts other than Civil RICO
                                                   Count, as well as any other relief this Court deems just and appropriate.


                                                   Dated-: 01/10/2021

                                                                                                                                                   Respectfully Submitted,
                                                                                                                                                    /s/Abdul Mohammed
                                                                                                                                                           Pro Se Plaintiff
                                                                                                                                                258 East Bailey Rd, Apt C,
                                                                                                                                                      Naperville, IL 60565
                                                                                                                                                        Ph.: 630-854-5345
                                                                                                                                              aamohammed@hotmail.com




                                                                                                                                                                                
    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 18 of 200 PageID #:27












                    (;+,%,7%
 Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 19 of 200 PageID #:28




From: Abdul Mohammed <aamohammed@hotmail.com>
Sent: Monday, January 11, 2021 11:53 AM
To: Schilling, Jennifer <JSchilling@littler.com>
Subject: Fwd: Mohammed v Jenner & Block LLP et.al; Case # 2021L284;Cook County Circuit Court


[EXTERNAL E-MAIL]




6HQW IURP P\ L3KRQH

%HJLQ IRUZDUGHG PHVVDJH

      )URP $EGXO 0RKDPPHG DDPRKDPPHG#KRWPDLOFRP!
      'DWH -DQXDU\   DW  $0 &67
      7R MVFKLOLQJ#OLWWOHUFRP UVFKDU#MHQQHUFRP PSRHW]HO#MHQQHUFRP
      GERELHU#MHQQHUFRP
      &F 0LNH 3HUVRRQ PSHUVRRQ#GVJFKLFDJRFRP!
      6XEMHFW 0RKDPPHGY-HQQHU %ORFN//3HWDO&DVH/&RRN
      &RXQW\&LUFXLW&RXUW



      -65603'%
      6HH DWWDFKHG , GRQ¶W NQRZ ZKR LV WKH ELJJHVW ILVK LQ WKLV SRQG EXW , DP D ZKROH
      GLIIHUHQW DQLPDO

      $EGXO 0RKDPPHG



      6HQW IURP P\ L3KRQH
    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 20 of 200 PageID #:29












                    (;+,%,7&
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 21 of 200 PageID #:30
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 22 of 200 PageID #:31
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 23 of 200 PageID #:32
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 24 of 200 PageID #:33
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 25 of 200 PageID #:34
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 26 of 200 PageID #:35
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 27 of 200 PageID #:36
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 28 of 200 PageID #:37
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 29 of 200 PageID #:38
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 30 of 200 PageID #:39
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 31 of 200 PageID #:40
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 32 of 200 PageID #:41
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 33 of 200 PageID #:42
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 34 of 200 PageID #:43
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 35 of 200 PageID #:44
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 36 of 200 PageID #:45
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 37 of 200 PageID #:46
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 38 of 200 PageID #:47
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 39 of 200 PageID #:48
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 40 of 200 PageID #:49
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 41 of 200 PageID #:50
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 42 of 200 PageID #:51
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 43 of 200 PageID #:52
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 44 of 200 PageID #:53
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 45 of 200 PageID #:54
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 46 of 200 PageID #:55
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 47 of 200 PageID #:56
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 48 of 200 PageID #:57
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 49 of 200 PageID #:58
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 50 of 200 PageID #:59
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 51 of 200 PageID #:60
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 52 of 200 PageID #:61
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 53 of 200 PageID #:62
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 54 of 200 PageID #:63
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 55 of 200 PageID #:64
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 56 of 200 PageID #:65
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 57 of 200 PageID #:66
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 58 of 200 PageID #:67
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 59 of 200 PageID #:68
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 60 of 200 PageID #:69
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 61 of 200 PageID #:70
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 62 of 200 PageID #:71
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 63 of 200 PageID #:72
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 64 of 200 PageID #:73
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 65 of 200 PageID #:74
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 66 of 200 PageID #:75
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 67 of 200 PageID #:76
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 68 of 200 PageID #:77
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 69 of 200 PageID #:78
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 70 of 200 PageID #:79
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 71 of 200 PageID #:80
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 72 of 200 PageID #:81
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 73 of 200 PageID #:82
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 74 of 200 PageID #:83
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 75 of 200 PageID #:84
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 76 of 200 PageID #:85
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 77 of 200 PageID #:86
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 78 of 200 PageID #:87
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 79 of 200 PageID #:88
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 80 of 200 PageID #:89
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 81 of 200 PageID #:90
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 82 of 200 PageID #:91
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 83 of 200 PageID #:92
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 84 of 200 PageID #:93
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 85 of 200 PageID #:94
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 86 of 200 PageID #:95
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 87 of 200 PageID #:96
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 88 of 200 PageID #:97
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 89 of 200 PageID #:98
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 90 of 200 PageID #:99
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 91 of 200 PageID #:100
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 92 of 200 PageID #:101
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 93 of 200 PageID #:102
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 94 of 200 PageID #:103
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 95 of 200 PageID #:104
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 96 of 200 PageID #:105
    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 97 of 200 PageID #:106












                     (;+,%,7'
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 98 of 200 PageID #:107
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 99 of 200 PageID #:108
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 100 of 200 PageID #:109
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 101 of 200 PageID #:110
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 102 of 200 PageID #:111
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 103 of 200 PageID #:112
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 104 of 200 PageID #:113
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 105 of 200 PageID #:114
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 106 of 200 PageID #:115
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 107 of 200 PageID #:116
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 108 of 200 PageID #:117
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 109 of 200 PageID #:118
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 110 of 200 PageID #:119
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 111 of 200 PageID #:120
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 112 of 200 PageID #:121
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 113 of 200 PageID #:122
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 114 of 200 PageID #:123
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 115 of 200 PageID #:124
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 116 of 200 PageID #:125
    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 117 of 200 PageID #:126












                      (;+,%,7(
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 118 of 200 PageID #:127
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 119 of 200 PageID #:128
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 120 of 200 PageID #:129
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 121 of 200 PageID #:130
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 122 of 200 PageID #:131
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 123 of 200 PageID #:132
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 124 of 200 PageID #:133
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 125 of 200 PageID #:134
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 126 of 200 PageID #:135
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 127 of 200 PageID #:136
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 128 of 200 PageID #:137
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 129 of 200 PageID #:138
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 130 of 200 PageID #:139
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 131 of 200 PageID #:140
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 132 of 200 PageID #:141
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 133 of 200 PageID #:142
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 134 of 200 PageID #:143
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 135 of 200 PageID #:144
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 136 of 200 PageID #:145
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 137 of 200 PageID #:146
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 138 of 200 PageID #:147
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 139 of 200 PageID #:148
    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 140 of 200 PageID #:149












                      (;+,%,7)
                                               Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 141 of 200 PageID #:150
),/(''$7($0/




                                              2120 - Served                    2121 - Served              2620 - Sec. of State
                                              2220 - Not Served                2221 - Not Served          2621 - Alias Sec of State
                                              2320 - Served By Mail            2321 - Served By Mail
                                              2420 - Served By Publication     2421 - Served By Publication
                                              Summons - Alias Summons                                                  (03/15/21) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                              Name all Parties




                                                                                       Plaintiff(s)
                                                                      v.
                                                                                                       Case No.   2021-L-000284



                                                                                     Defendant(s)
                                              Rasier LLC, 208 South LaSalle, Suite 814,
                                              Chicago,Illinois 60604

                                                                      Address of Defendant(s)
                                              Please serve as follows (check one):                            Sheriff Service     Alias
                                                                                  SUMMONS
                                              To each Defendant: 5DVLHU//&6RXWK/D6DOOH6XLWH&KLFDJR,OOLQRLV
                                              You have been named a defendant in the complaint in this case, a copy of which is hereto attached.

                                              within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                                              judgment by default may be entered against you for the relief asked in the complaint.
                                                                   THERE IS A FEE TO FILE YOUR APPEARANCE.
                                              FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                                                                                                YOU DO NOT NEED
                                              TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                                              answer.



                                                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                 cookcountyclerkofcourt.org
                                                                                                Page 1 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 142 of 200 PageID #:151
                                              Summons - Alias Summons                                                                        (03/15/21) CCG 0001 B
                                              E-FILING:

                                              service provider.
),/(''$7($0/




                                              person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
                                              FEE WAIVER:


                                              COURT DATE:




                                              REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.




                                              of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                                              endorsed. This summons may not be served later than thirty (30) days after its date.

                                                                                                                             $0,5,6<0$57,1(=
                                                 Atty. No.: ________________                                Witness date


                                              Name: Abdul Mohammed
                                              Atty. for (if applicable):
                                                                                                                                           ___________
                                                                                                                                           __________

                                              Address: 258 East Bailey Rd,Apt C                                    Date of Service: ____________

                                              City: Naperville
                                              State: ____        60565
                                                            Zip: ________
                                                         630-854-5345
                                              Telephone: ________________________
                                              Primary Email:




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                     Page 2 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 143 of 200 PageID #:152

                                                                      GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                                              CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
),/(''$7($0/




                                              and birthdate for a criminal case.


                                                          CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
                                              Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2 - SKOKIE
                                                                                                           Court date EMAIL: D2CourtDate@cookcountycourt.com
                                                            CIVIL DIVISION
                                              Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3 - ROLLING MEADOWS
                                                                                                           Court date EMAIL: D3CourtDate@cookcountycourt.com
                                                           COUNTY DIVISION
                                              Court date EMAIL: CntyCourtDate@cookcountycourt.com                     DISTRICT 4 - MAYWOOD
                                                                                                           Court date EMAIL:
                                               DOMESTIC RELATIONS/CHILD SUPPORT
                                                                DIVISION                                             DISTRICT 5 - BRIDGEVIEW
                                              Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL:
                                                                OR
                                                                ChildSupCourtDate@cookcountycourt.com
                                                                                                                      DISTRICT 6 - MARKHAM

                                                          DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
                                              Court date EMAIL:


                                                             LAW DIVISION
                                              Court date EMAIL: LawCourtDate@cookcountycourt.com


                                                           PROBATE DIVISION
                                              Court date EMAIL: ProbCourtDate@cookcountycourt.com




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                    Page 3 of 3
                                               Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 144 of 200 PageID #:153
),/(''$7($0/




                                              2120 - Served                    2121 - Served              2620 - Sec. of State
                                              2220 - Not Served                2221 - Not Served          2621 - Alias Sec of State
                                              2320 - Served By Mail            2321 - Served By Mail
                                              2420 - Served By Publication     2421 - Served By Publication
                                              Summons - Alias Summons                                                  (03/15/21) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                              Name all Parties




                                                                                       Plaintiff(s)
                                                                      v.
                                                                                                       Case No.   2021-L-000284



                                                                                     Defendant(s)
                                              Dara Khosrowshahi, 1401 W North Ave,
                                              Chicago, IL 60642

                                                                      Address of Defendant(s)
                                              Please serve as follows (check one):                            Sheriff Service     Alias
                                                                                   SUMMONS
                                              To each Defendant: 'DUD.KRVURZVKVKL:HVW1RUWK$YH&KLFDJR,OOLQRLV
                                              You have been named a defendant in the complaint in this case, a copy of which is hereto attached.

                                              within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                                              judgment by default may be entered against you for the relief asked in the complaint.
                                                                   THERE IS A FEE TO FILE YOUR APPEARANCE.
                                              FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                                                                                                YOU DO NOT NEED
                                              TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                                              answer.



                                                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                 cookcountyclerkofcourt.org
                                                                                                Page 1 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 145 of 200 PageID #:154
                                              Summons - Alias Summons                                                                        (03/15/21) CCG 0001 B
                                              E-FILING:

                                              service provider.
),/(''$7($0/




                                              person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
                                              FEE WAIVER:


                                              COURT DATE:




                                              REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.




                                              of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                                              endorsed. This summons may not be served later than thirty (30) days after its date.

                                                                                                                            $0,5,6<0$57,1(=
                                                 Atty. No.: ________________                                Witness date


                                              Name: Abdul Mohammed
                                              Atty. for (if applicable):
                                                                                                                                            ___________

                                              Address: 258 East Bailey Rd,Apt C                                    Date of Service: ____________

                                              City: Naperville
                                              State: ____        60565
                                                            Zip: ________
                                                         630-854-5345
                                              Telephone: ________________________
                                              Primary Email:




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                     Page 2 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 146 of 200 PageID #:155

                                                                      GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                                              CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
),/(''$7($0/




                                              and birthdate for a criminal case.


                                                          CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
                                              Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2 - SKOKIE
                                                                                                           Court date EMAIL: D2CourtDate@cookcountycourt.com
                                                            CIVIL DIVISION
                                              Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3 - ROLLING MEADOWS
                                                                                                           Court date EMAIL: D3CourtDate@cookcountycourt.com
                                                           COUNTY DIVISION
                                              Court date EMAIL: CntyCourtDate@cookcountycourt.com                     DISTRICT 4 - MAYWOOD
                                                                                                           Court date EMAIL:
                                               DOMESTIC RELATIONS/CHILD SUPPORT
                                                                DIVISION                                             DISTRICT 5 - BRIDGEVIEW
                                              Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL:
                                                                OR
                                                                ChildSupCourtDate@cookcountycourt.com
                                                                                                                      DISTRICT 6 - MARKHAM

                                                          DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
                                              Court date EMAIL:


                                                             LAW DIVISION
                                              Court date EMAIL: LawCourtDate@cookcountycourt.com


                                                           PROBATE DIVISION
                                              Court date EMAIL: ProbCourtDate@cookcountycourt.com




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                    Page 3 of 3
    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 147 of 200 PageID #:156












                     (;+,%,7*
                                               Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 148 of 200 PageID #:157
),/(''$7($0/




                                              2120 - Served                    2121 - Served              2620 - Sec. of State
                                              2220 - Not Served                2221 - Not Served          2621 - Alias Sec of State
                                              2320 - Served By Mail            2321 - Served By Mail
                                              2420 - Served By Publication     2421 - Served By Publication
                                              Summons - Alias Summons                                                  (03/15/21) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                              Name all Parties




                                                                                       Plaintiff(s)
                                                                      v.
                                                                                                       Case No.   2021-L-000284



                                                                                     Defendant(s)
                                              Jennifer Schilling, 321 North Clark Street
                                              Suite 1100, Chicago, IL 60654

                                                                      Address of Defendant(s)
                                              Please serve as follows (check one):                            Sheriff Service     Alias
                                                                                      SUMMONS
                                              To each Defendant: -HQQLIHU6FKLOOLQJ1RUWK&ODUN6WUHHW6XLWH&KLFDJR,/
                                              You have been named a defendant in the complaint in this case, a copy of which is hereto attached.

                                              within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                                              judgment by default may be entered against you for the relief asked in the complaint.
                                                                   THERE IS A FEE TO FILE YOUR APPEARANCE.
                                              FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                                                                                                YOU DO NOT NEED
                                              TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                                              answer.



                                                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                 cookcountyclerkofcourt.org
                                                                                                Page 1 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 149 of 200 PageID #:158
                                              Summons - Alias Summons                                                                        (03/15/21) CCG 0001 B
                                              E-FILING:

                                              service provider.
),/(''$7($0/




                                              person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
                                              FEE WAIVER:


                                              COURT DATE:




                                              REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.




                                              of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                                              endorsed. This summons may not be served later than thirty (30) days after its date.
                                                                                                                            $0,5,6<0$57,1(=
                                                 Atty. No.: ________________                                Witness date


                                              Name: Abdul Mohammed
                                              Atty. for (if applicable):
                                                                                                                                           ___________

                                              Address: 258 East Bailey Rd,Apt C                                    Date of Service: ____________

                                              City: Naperville
                                              State: ____        60565
                                                            Zip: ________
                                                         630-854-5345
                                              Telephone: ________________________
                                              Primary Email:




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                     Page 2 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 150 of 200 PageID #:159

                                                                      GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                                              CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
),/(''$7($0/




                                              and birthdate for a criminal case.


                                                          CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
                                              Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2 - SKOKIE
                                                                                                           Court date EMAIL: D2CourtDate@cookcountycourt.com
                                                            CIVIL DIVISION
                                              Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3 - ROLLING MEADOWS
                                                                                                           Court date EMAIL: D3CourtDate@cookcountycourt.com
                                                           COUNTY DIVISION
                                              Court date EMAIL: CntyCourtDate@cookcountycourt.com                     DISTRICT 4 - MAYWOOD
                                                                                                           Court date EMAIL:
                                               DOMESTIC RELATIONS/CHILD SUPPORT
                                                                DIVISION                                             DISTRICT 5 - BRIDGEVIEW
                                              Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL:
                                                                OR
                                                                ChildSupCourtDate@cookcountycourt.com
                                                                                                                      DISTRICT 6 - MARKHAM

                                                          DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
                                              Court date EMAIL:


                                                             LAW DIVISION
                                              Court date EMAIL: LawCourtDate@cookcountycourt.com


                                                           PROBATE DIVISION
                                              Court date EMAIL: ProbCourtDate@cookcountycourt.com




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                    Page 3 of 3
                                               Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 151 of 200 PageID #:160
),/(''$7($0/




                                              2120 - Served                    2121 - Served              2620 - Sec. of State
                                              2220 - Not Served                2221 - Not Served          2621 - Alias Sec of State
                                              2320 - Served By Mail            2321 - Served By Mail
                                              2420 - Served By Publication     2421 - Served By Publication
                                              Summons - Alias Summons                                                  (03/15/21) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                              Name all Parties




                                                                                       Plaintiff(s)
                                                                      v.
                                                                                                       Case No.   2021-L-000284



                                                                                     Defendant(s)
                                              Jodi Boquist, 321 North Clark Street
                                              Suite 1100, Chicago, IL 60654

                                                                      Address of Defendant(s)
                                              Please serve as follows (check one):                            Sheriff Service     Alias
                                                                                   SUMMONS
                                              To each Defendant: -RGL%RTXLVW1RUWK&ODUN6WUHHW6XLWH&KLFDJR,/
                                              You have been named a defendant in the complaint in this case, a copy of which is hereto attached.

                                              within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                                              judgment by default may be entered against you for the relief asked in the complaint.
                                                                   THERE IS A FEE TO FILE YOUR APPEARANCE.
                                              FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                                                                                                YOU DO NOT NEED
                                              TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                                              answer.



                                                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                 cookcountyclerkofcourt.org
                                                                                                Page 1 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 152 of 200 PageID #:161
                                              Summons - Alias Summons                                                                        (03/15/21) CCG 0001 B
                                              E-FILING:

                                              service provider.
),/(''$7($0/




                                              person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
                                              FEE WAIVER:


                                              COURT DATE:




                                              REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.




                                              of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                                              endorsed. This summons may not be served later than thirty (30) days after its date.

                                                                                                                               $0,5,6<0$57,1(=
                                                 Atty. No.: ________________                                Witness date


                                              Name: Abdul Mohammed
                                              Atty. for (if applicable):
                                                                                                                                           ___________

                                              Address: 258 East Bailey Rd,Apt C                                    Date of Service: ____________

                                              City: Naperville
                                              State: ____        60565
                                                            Zip: ________
                                                         630-854-5345
                                              Telephone: ________________________
                                              Primary Email:




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                     Page 2 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 153 of 200 PageID #:162

                                                                      GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                                              CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
),/(''$7($0/




                                              and birthdate for a criminal case.


                                                          CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
                                              Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2 - SKOKIE
                                                                                                           Court date EMAIL: D2CourtDate@cookcountycourt.com
                                                            CIVIL DIVISION
                                              Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3 - ROLLING MEADOWS
                                                                                                           Court date EMAIL: D3CourtDate@cookcountycourt.com
                                                           COUNTY DIVISION
                                              Court date EMAIL: CntyCourtDate@cookcountycourt.com                     DISTRICT 4 - MAYWOOD
                                                                                                           Court date EMAIL:
                                               DOMESTIC RELATIONS/CHILD SUPPORT
                                                                DIVISION                                             DISTRICT 5 - BRIDGEVIEW
                                              Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL:
                                                                OR
                                                                ChildSupCourtDate@cookcountycourt.com
                                                                                                                      DISTRICT 6 - MARKHAM

                                                          DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
                                              Court date EMAIL:


                                                             LAW DIVISION
                                              Court date EMAIL: LawCourtDate@cookcountycourt.com


                                                           PROBATE DIVISION
                                              Court date EMAIL: ProbCourtDate@cookcountycourt.com




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                    Page 3 of 3
                                               Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 154 of 200 PageID #:163
),/(''$7($0/




                                              2120 - Served                    2121 - Served              2620 - Sec. of State
                                              2220 - Not Served                2221 - Not Served          2621 - Alias Sec of State
                                              2320 - Served By Mail            2321 - Served By Mail
                                              2420 - Served By Publication     2421 - Served By Publication
                                              Summons - Alias Summons                                                  (03/15/21) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                              Name all Parties




                                                                                       Plaintiff(s)
                                                                      v.
                                                                                                       Case No.   2021-L-000284



                                                                                     Defendant(s)
                                              Littler Mendelson P.C., 321 North Clark Street
                                              Suite 1100, Chicago, IL 60654

                                                                      Address of Defendant(s)
                                              Please serve as follows (check one):                            Sheriff Service     Alias
                                                                                     SUMMONS
                                              To each Defendant: /LWWOHU0HQGHOVRQ3&1RUWK&ODUN6WUHHW6XLWH&KLFDJR,/
                                              You have been named a defendant in the complaint in this case, a copy of which is hereto attached.

                                              within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                                              judgment by default may be entered against you for the relief asked in the complaint.
                                                                   THERE IS A FEE TO FILE YOUR APPEARANCE.
                                              FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                                                                                                YOU DO NOT NEED
                                              TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                                              answer.



                                                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                 cookcountyclerkofcourt.org
                                                                                                Page 1 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 155 of 200 PageID #:164
                                              Summons - Alias Summons                                                                         (03/15/21) CCG 0001 B
                                              E-FILING:

                                              service provider.
),/(''$7($0/




                                              person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
                                              FEE WAIVER:


                                              COURT DATE:




                                              REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.




                                              of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                                              endorsed. This summons may not be served later than thirty (30) days after its date.

                                                                                                                           $0,5,6<0$57,1(=
                                                 Atty. No.: ________________                                Witness date


                                              Name: Abdul Mohammed
                                              Atty. for (if applicable):
                                                                                                                                            ___________
                                                                                                                                            ________

                                              Address: 258 East Bailey Rd,Apt C                                    Date of Service: ____________

                                              City: Naperville
                                              State: ____        60565
                                                            Zip: ________
                                                         630-854-5345
                                              Telephone: ________________________
                                              Primary Email:




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                     Page 2 of 3
                                                       Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 156 of 200 PageID #:165

                                                                      GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                                              CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
),/(''$7($0/




                                              and birthdate for a criminal case.


                                                          CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
                                              Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2 - SKOKIE
                                                                                                           Court date EMAIL: D2CourtDate@cookcountycourt.com
                                                            CIVIL DIVISION
                                              Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3 - ROLLING MEADOWS
                                                                                                           Court date EMAIL: D3CourtDate@cookcountycourt.com
                                                           COUNTY DIVISION
                                              Court date EMAIL: CntyCourtDate@cookcountycourt.com                     DISTRICT 4 - MAYWOOD
                                                                                                           Court date EMAIL:
                                               DOMESTIC RELATIONS/CHILD SUPPORT
                                                                DIVISION                                             DISTRICT 5 - BRIDGEVIEW
                                              Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL:
                                                                OR
                                                                ChildSupCourtDate@cookcountycourt.com
                                                                                                                      DISTRICT 6 - MARKHAM

                                                          DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
                                              Court date EMAIL:


                                                             LAW DIVISION
                                              Court date EMAIL: LawCourtDate@cookcountycourt.com


                                                           PROBATE DIVISION
                                              Court date EMAIL: ProbCourtDate@cookcountycourt.com




                                                                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                         cookcountyclerkofcourt.org
                                                                                                    Page 3 of 3
                                                            Case: 1:21-cv-03261 Document #: 12-Person
                                                                                            1-1 Filed: 06/17/21
                                                                                                        Jury    Page 157 of 200 PageID #:166
                                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                                                                 ),/('
                                                                                                                                                 $0
                                                                  ABDUL MOHAMMED,                                                                ,5,6<0$57,1(=
                                                                                                                                                 &,5&8,7&/(5.
                                                                        PLAINTIFF,                                                               &22.&2817<,/
),/(''$7($0/




                                                                                                                                                 
                                                                               vs.
                                                    JENNER & BLOCK LLP, UBER TECHNOLOGIES
                                                     INC, RASIER LLC, LITTLER MENDELSON P.C.,
                                                        ROMANUCCI AND BLANDIN LLC, DARA                                     /
                                                     KHOSROWSHAHI, TRAVIS KALANICK, RYAN
                                                     GRAVES, NICK GICINTO, CRAIG CLARK, MAT                        COMPLAINT WITH JURY DEMAND
                                                     HENLEY, ANTONIO ROMANUCCI, JENNIFER
                                                       SCHILLING, JODI BOQUIST, REID SCHAR,
                                                       MEGAN POETZEL AND DANIEL BOBIER
                                                   INDIVIDUALLY AND AS AGENTS OR SERVANTS
                                                         OR VOLUNTEERS OR ASSOCIATES OR
                                                       CONTRACTORS OR EMPLOYEES OF UBER
                                                      TECHNOLOGIES INC, RASIER LLC, LITTLER
                                                    MENDELSON P.C, ROMANUCCI AND BLANDIN
                                                            LLC AND JENNER & BLOCK LLP,
                                                                       DEFENDANTS


                                                                                                COMPLAINT AT LAW
                                                                                     PARTIES, JURISDICTION, AND VENUE
                                               1. The Plaintiff is a protected person within the meaning of the Americans with Disabilities Act, the Rehabilitation Act
                                                  of 1973, Section 504, the Illinois Adult Protective Services Act, and the Federal Traumatic Brain Injury
                                                  Reauthorization Act of 2014.
                                               2. The Defendants are located in the jurisdiction of this court and they are conducting business in the jurisdiction of
                                                  this court and further one or more actions alleged in this complaint occurred in the jurisdiction of this court. Hence
                                                  this court has jurisdiction over this matter and hence venue is proper.
                                                                                             FACTUAL BACKGROUND
                                               3. Plaintiff filed a complaint against Defendants Uber Technologies Inc (hereinafter Uber), Rasier LLC (hereinafter
                                                  Rasier), Travis Kalanick (hereinafter Kalanick), and Ryan Graves (hereinafter Graves) in District Court of the
                                                  United States for Northern District of Illinois, Eastern Division (hereinafter District Court) on February 24, 2016
                                                  and that case remains pending in District Court. See Mohammed v Uber Technologies et.al, Case # 16-cv-2537, N.D.Ill
                                                  (hereinafter Mohammed I).


                                                                                                                                                                           
                                                           Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 158 of 200 PageID #:167
                                               4. There is a dispute regarding an alleged Arbitration Agreement which the Defendants allege in Mohammed I that the
                                                  Plaintiff entered with the Defendants but anyhow the alleged Arbitration Agreement in the pertinent part states,
                                                  “This Arbitration Provision is governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the “FAA”) and
                                                  evidences a transaction involving interstate commerce.” The instant complaint has nothing to do with a transaction
),/(''$7($0/




                                                  involving interstate commerce and the instant complaint only deals with intentional crimes, intentional torts, and
                                                  various other intentional violations committed by the Defendants against the Plaintiff, hence the instant complaint
                                                  is not covered by the disputed alleged Arbitration Agreement.
                                               5. Further, there is not even an alleged Arbitration Agreement against Defendants Littler Mendelson P.C. (hereinafter
                                                  Littler), Jenner & Block LLP (hereinafter J & B), Romanucci and Blandin LLC (hereinafter R & B), Antonio
                                                  Romanucci (hereinafter Romanucci), Jennifer Schilling (hereinafter Schilling), Jodi Boquist (hereinafter Boquist),
                                                  Reid Schar (hereinafter Schar), Megan Poetzel (hereinafter Poetzel) and Daniel Bobier (hereinafter Bobier).
                                               6. The actions alleged in this complaint are either stand-alone new allegations that occurred after the filing of
                                                  Mohammed I and/or actions which were committed by the Defendants in retaliation against the Plaintiff for
                                                  Mohammed I.
                                               7. On November 10, 2016, the Plaintiff had an appointment with a law firm named Romanucci & Blandin LLC
                                                  located at 321 North Clark Street, Suite 900, Chicago, Illinois 60654. The Plaintiff was waiting in the conference
                                                  room to see Romanucci. A Security Officer of the building along with Romanucci entered the conference room and
                                                  the Security Officer informed the Plaintiff that they have a problem with him and asked him to come out of the
                                                  conference room. Then the Security Officer took the Plaintiff toward the elevator and shoved him into the elevator
                                                  and brought him down to the Ground Floor and pushed the Plaintiff towards the exit of the building and informed
                                                  him that he has an order from Defendant Littler Mendelson PC to remove him from the building. Littler’s office is
                                                  located at 321 North Clark Street, Suite 1100, Chicago, Illinois 60654. The Security Officer also informed the
                                                  Plaintiff that if he again sets foot in the building, he will not go back home on his feet. Littler has added the
                                                  Plaintiff’s information to the Security System and when the Security System scans his ID, his name comes up, that
                                                  he should not be allowed in the building. Plaintiff called Romanucci and asked him about this matter and he was
                                                  informed that Littler is not allowing the Plaintiff to enter the building so Romanucci is not able to represent the
                                                  Plaintiff. This is retaliation against the Plaintiff as naked as it gets for filing of Mohammed I. The masterminds of this
                                                  retaliation against the Plaintiff are the Defendants other than Dara Khosrowshahi (hereinafter Khosrowshahi), J &
                                                  B, Schar, Poetzel, and Bobier.
                                               8. Before the Security Officer and Romanucci entered the conference room to remove the Plaintiff from the building,
                                                  the Plaintiff heard that Security Officer saying to Romanucci, “Littler and Mendelson informed him that he is a
                                                  criminal and he be removed from the building immediately”.
                                               9. Plaintiff is alleging that Uber was following the Plaintiff’s location through its Uber Rider and Driver App which
                                                  was installed on the Plaintiff’s phone as described below and when Uber found out through the Uber Rider and
                                                  Driver App which was installed on the Plaintiff’s phone that the Plaintiff is inside the building located at 321 North


                                                                                                                                                                               
                                                             Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 159 of 200 PageID #:168
                                                  Clark Street, Chicago, Illinois 60654, informed Littler, Schilling and Boquist that the Plaintiff is inside the building
                                                  located at 321 North Clark Street, Chicago, Illinois 60654.
                                               10. The actions as alleged in this complaint were committed by the Defendants with prejudice towards Plaintiff’s Race,
                                                  Religion, and Disabilities and in particular with prejudice towards Plaintiff’s National Origin and Ancestry which is
),/(''$7($0/




                                                  described in Mohammed I. Defendants committed actions as described in Mohammed I and the instant complaint with
                                                  a perceived belief that the Plaintiff is not a United States Citizen, he is an immigrant and/or undocumented
                                                  immigrant and their another perceived belief that people who are not United States Citizens, immigrants and/or
                                                  undocumented immigrants will generally not take any legal action if intentional crimes are committed against them,
                                                  if intentional torts or violations are committed against them. Undocumented immigrants generally do not report to
                                                  the law enforcement agencies or take any kind of legal action if crimes, intentional torts, or violations are committed
                                                  against them due to their fear of being removed from the United States due to their undocumented status.
                                               11. Uber’s spying of its Drivers and Lyft Drivers to bring Drivers to Uber’s Platform and effectively under their
                                                  control;
                                                  Further Uber spied on its drivers including the Plaintiff and Lyft drivers by intercepting, accessing, monitoring
                                                  and/or transmitting electronic communications and whereabouts of its drivers including the Plaintiff and Lyft
                                                  drivers to lure Lyft drivers and drivers who worked both for Uber and Lyft, to exclusively drive for Uber, all in
                                                  violation of Federal Wiretap Act as amended by the Electronic Communications Privacy Act (the “ECPA”), the
                                                  Federal Stored Communication Act (the “SCA”), and common law invasion of privacy. See the Lawsuit against
                                                  Uber in United States District Court Northern District of California, San Francisco Division, Case No.: 3:17-CV-
                                                  02264, as Exhibit-H. Uber’s violations as described in Exhibit-H were committed to destroy its only remaining
                                                  competitor, Lyft, and to take away the only remaining option other than Uber, for the drivers. When Uber spied on
                                                  its drivers including this Plaintiff, that is not only a crime but such a crime was committed to control the drivers.
                                               12. Waymo LLC v. Uber Technologies, Inc. (3:17-CV-00939) (N.D.Cal);
                                                  Further during the pendency of the Waymo Case, Richard Jacobs, and Uber’s former Manager of Global Intelligence
                                                  informed his lawyer how Uber stole trade secrets from Waymo, spied on drivers and other individuals and other
                                                  companies, and committed various crimes with an intent to cause harm to other individuals, companies and to bring
                                                  drivers of other Ride-Sharing Companies to come and drive for Uber. Please see the letter from Jacobs’ lawyer to
                                                  Uber as Exhibit-I for a detailed analysis of Uber’s criminal activities to destroy other Ride-Sharing Companies and
                                                  to bring all the drivers in their control. Uber settled with Jacobs for $4.5 Million + a Job at Uber and Uber also paid
                                                  $3 Million to Jacobs’ lawyer. Uber also settled with Waymo for $245 Million. Uber’s lawyer, Angela Padilla, said in
                                                  court, the allegations in the letter had seemed “quite fantastical” to her. Jacobs testified in the Waymo case, there was
                                                  an intelligence operation inside Uber to research competitors and gather data about them, and use technology to
                                                  avoid a paper trail. In court, Padilla said Uber viewed the Jacobs’ letter as a tactic by a disgruntled former employee
                                                  to secure money from the company. Padilla said, “We felt that Jacobs was trying to extort the company.” Uber
                                                  eventually settled the matter by paying Jacobs $4.5 million, including a year-long consulting contract, and a further


                                                                                                                                                                              
                                                        Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 160 of 200 PageID #:169
                                               $3 million to his lawyer. Judge Alsup said to Padilla, “That is a lot of money”. “And people don’t pay that kind of
                                               money for BS. And you certainly don’t hire them as consultants if you think everything they’ve got to contribute is
                                               BS.” As per Exhibit-I, Uber fraudulently impersonates riders and drivers on competitors’ platforms, hacks into
                                               competitors’ networks, and conducts unlawful wiretapping (each tactic discussed in additional detail in Exhibit-I).
),/(''$7($0/




                                               These tactics are used to obtain trade secrets about:
                                                  a) the function of competitors’ Apps;
                                                  b) vulnerabilities in the competitors’ App, including performance and function;
                                                  c) vulnerabilities in competitors’ App security;
                                                  d) supply data, including unique driver information;
                                                  e) pricing structures and incentives.
                                               As per Exhibit-I, Uber worked to unlawfully obtain trade secrets from its competitors and 1) remotely accessed
                                               confidential corporate communications and data of its competitors, 2) impersonated riders and drivers including the
                                               Plaintiff on competitors’ platform to derive key functions of rider and driver apps, 3) stole supply data by
                                               identifying possible drivers to boost Uber’s market position, and 4) acquired codebase which allowed Uber to
                                               identify code used by its competitors’ to understand in greater detail how their app functioned. By credibly
                                               impersonating both riders and drivers including the Plaintiff, Uber could request thousands of rides in a given
                                               geographic area to study the responsiveness and capability of the app, price quotes, and disposition of available
                                               drivers. Uber further impersonated prospective customers to ascertain the identity of drivers through their names
                                               including the Plaintiff, license plate numbers, and make/model of their vehicles. Uber then used this information to
                                               recruit drivers from their competitors’ to Uber’s platform. Uber also obtained key technical details about how its
                                               competitors would troubleshoot issues in comparison to Uber, and then used that data to develop contingencies to
                                               slow or impede competitors’ business operations and also caused injury to the drivers including the Plaintiff to
                                               bring them to Uber’s platform and effectively under their control. Uber employed tactics to obtain trade secrets,
                                               with a focus on stealing key supply data to boost Uber’s pool of drivers, the function of the competitors’ app, and
                                               its vulnerabilities, and then used that data to develop an aggressive “counterintelligence” campaign to slow
                                               competitors’ efforts. Uber used special SIM cards to collect intelligence on competitors’ trade secrets and to obtain
                                               private and protected information about the drivers including the Plaintiff. Specifically, the SIM cards were used to
                                               fraudulently impersonate customers on competitors’ rider and driver applications. By credibly impersonating riders
                                               and drivers including the Plaintiff, Uber could:(i) develop processes to conduct thousands of data calls to reverse
                                               engineer products; (ii) identify and recruit supply (i.e. partner drivers); (iii) and derive key competitive business
                                               metrics to understand subsidies, available supply, processes for managing surge, and competitive market position.
                                               For instance, Uber would be able to study key technical details of how competitors’ had engineered solutions to
                                               common problems ride-sharing providers have at scale, and in the context of dense population centers. Uber would
                                               then use that data to identify possible improvements, gain competitive advantages, or exploit weaknesses of
                                               competitors’ platforms. Notably, Uber identified vulnerability in their competitors’ system and collected


                                                                                                                                                                       
                                                           Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 161 of 200 PageID #:170
                                                  comprehensive supply data, including the license, name, and contact information for every single driver including
                                                  the Plaintiff. Further Uber Executives conspired and acted in furtherance of the conspiracy to hack the database of
                                                  its competitors and collected all driver information including the Plaintiff, to have a perfect set of possible drivers
                                                  for Uber’s platform which boosted supply when Uber targeted these operators and converted them to drivers for
),/(''$7($0/




                                                  Uber. As discussed above, Uber used driver and customer impersonation to steal competitor trade secrets. This
                                                  conduct not only violated the trade secrets law discussed above but also wire fraud law at 18 U.S.C § 1343, and
                                                  California Penal Code § 528.5. Under this Section, it is unlawful to knowingly and without consent, credibly
                                                  impersonate another actual person through the Internet or email, to harm, intimidate, threaten, or defraud someone.
                                                  This conduct further exposes a company to civil liability under Section 528.5(e). This impersonation was intended
                                                  to fraudulently steal business and bring drivers under its control and it was an “unlawful, unfair, or fraudulent
                                                  business act and practice. California Bus & Prof Code § 1720. It is also in violation of the CFAA and related laws,
                                                  discussed in Exhibit-I. Along with the theft of trade secrets, Jacobs observed Uber personnel, through their LAT
                                                  operatives and their vendors; knowingly impersonate actual people over the Internet to keep tabs on competitors
                                                  and opposition groups by accessing closed social media groups. This impersonation had the purpose of fraudulently
                                                  stealing business and gaining a competitive advantage. During the summer of 2016, Jacobs learned that Uber’s
                                                  intelligence-gathering teams in other locations impersonated partner-drivers including the Plaintiff or taxi operators
                                                  to gain access to private WhatsApp group messaging channels. Jacobs further investigated this conduct by searching
                                                  Uber’s internal network, TeamDot. Further Uber created a PowerPoint presentation which included a section on
                                                  “intel gathering,” a slide on driver chat group infiltration, and a link to the specific procedures for infiltrating driver-
                                                  partner chat groups (including the impersonation of actual driver-partners including the Plaintiff) to collect
                                                  information on growing discontent and possible opposition activities. Upon receipt, Jacobs disclosed the playbook
                                                  to Craig Clark, who replied, “Do I want to know what it is?” Jacobs voiced concern as to its legality, noting that it
                                                  encouraged “intel gathering” and described how to penetrate WhatsApp groups. Clark only replied that “this is
                                                  happening everywhere and I’m not ready to deal with it.” Clark did not investigate the presumed criminal violation.
                                                  In late January and early February 2017, as part of SSG’s virtual operations capability (VOC), Uber’s agents posed as
                                                  sympathetic protestors interested in participating in actions against Uber. By doing this, illegally gained access to
                                                  closed Facebook groups and chatted with protesting drivers in an attempt to understand their nonpublic plans and
                                                  intentions. All the actions described in Exhibit-I demonstrate how Uber spied on drivers including the Plaintiff and
                                                  committed crimes left, right, and center with no fear whatsoever. An unredacted version of Exhibit-I can reveal
                                                  further about Uber’s activities.
                                               13. Sarbanes-Oxley Violations, Evidence Spoliation, and Other Discovery Abuses by Uber;
                                                  The Sarbanes-Oxley Act of 2002 states that:
                                                  “whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in any record,
                                                  document, or tangible object with the intent to impede, obstruct, or influence the investigation or proper
                                                  administration of any matter within the jurisdiction of any department or agency of the United States or any case


                                                                                                                                                                                 
                                                           Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 162 of 200 PageID #:171
                                                  filed under title 11, or in relation to or contemplation of any such matter or case, shall be fined under this title,
                                                  imprisoned not more than 20 years, or both”.
                                                  Sarbanes-Oxley Act of 2002, Pub. L. 107-204, § 802, 116 Stat. 745, 800 (2002). Codified at 18 U.S.C. § 1519, this
                                                  provision applies to private companies and has a broad reach that is not limited to commenced litigation. Section
),/(''$7($0/




                                                  1519 “covers conduct intended to impede any federal investigation or proceeding including one not even on the verge of
                                                  commencement.” Yates v. United States, - U.S. --, 135 S.Ct. 1074, 1087 (2015) (emphasis added). Similarly, the California
                                                  Rule of Professional Conduct 5-2320 prohibits members of the bar from suppressing evidence that the member or
                                                  the member’s client has a legal obligation to produce. Uber has knowingly violated 18 U.S.C § 1519 and continues
                                                  to do so. Craig Clark, Uber’s Legal Director for ThreatOps, and Mat Henley, Uber’s Director of Threat Operations
                                                  (ThreatOps), led Uber’s efforts to evade current and future discovery requests, court orders, and government
                                                  investigations in violation of state and federal law as well as ethical rules governing the legal profession. Clark
                                                  devised training and provided advice intended to impede, obstruct, or influence the investigation of several ongoing
                                                  lawsuits against Uber and in relation to or contemplation of further matters within the jurisdiction of the United
                                                  States. Early in his tenure, Jacobs advocated for a secure and encrypted centralized database to ensure
                                                  confidentiality and recordkeeping to provide access to intelligence for ThreatOps personnel. He presented a draft
                                                  proposal to managers Henley and Clark. However, discussions broke down immediately because they objected to
                                                  preserving any intelligence that would make preservation and legal discovery a simple process for future litigants.
                                                  Clark emphasized that this was “exactly what we don’t want to do ... create [a paper trail] that could later be
                                                  discoverable.” Clark noted the errors of past collections where Uber was forced to turn over documents. He alluded
                                                  to the lessons learned from the “Ergo Investigation” and noted that encryption alone was not enough to avoid
                                                  discovery. Nick Gicinto added his own objections, stating that while his team would be willing to share some details
                                                  on collections, including sources and methods of collections on the ground in foreign countries, they were not
                                                  willing to preserve the raw intelligence on Uber’s network. Jacobs then became aware that Uber, primarily through
                                                  Clark and Henley, had implemented a sophisticated strategy to destroy, conceal, cover-up, and falsify records or
                                                  documents with the intent to impede or obstruct government investigations as well as discovery obligations in
                                                  pending and future litigation. Besides violating 18 U.S.C. § 1519, this conduct constitutes an ethical violation.
                                               14. Destruction and Concealment of Records Using Ephemeral Communications;
                                                  Clark and Henley helped implement and directed the almost-exclusive use of ephemeral and encrypted
                                                  communications software, including WickrMe (and later Wickr SCIF), to communicate sensitive information within
                                                  ThreatOps. Wickr Inc. is a San Francisco-based company that describes its product as a “communications platform
                                                  designed to empower greater control over data security ... [using] multi-layers of peer-to-peer encryption”. Henley
                                                  and Clark implemented this program of ephemeral and encrypted communications for the express purpose of
                                                  destroying evidence of illegal or unethical practices to avoid discovery in actual or potential litigation. The Wickr
                                                  application uses robust encryption which prevents the information from being viewed by anyone except the
                                                  intended recipient, but more importantly, programs messages to self-destruct in a matter of seconds to no longer


                                                                                                                                                                              
                                                           Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 163 of 200 PageID #:172
                                                  than six days. Consequently, Uber employees cannot be compelled to produce records of their chat conversations
                                                  because no record is retained. Such a policy is inherently violative of the Sarbanes-Oxley Act, 18 U.S.C. Section
                                                  1519, and similar laws. Further, Clark and Henley directly instructed Jacobs to conceal documents in violation of
                                                  Sarbanes-Oxley, by attempting to “shroud” them with, attorney-client privilege or work product protections. Clark
),/(''$7($0/




                                                  taught the ThreatOps team that if they marked communications as “draft,” asked for a legal opinion at the
                                                  beginning of an email, and simply wrote “attorney-client privilege” on documents, they would be immune from
                                                  discovery. What Clark failed to teach the team, however, is that there is no attorney-client privilege, no “seal of
                                                  secrecy,” if the communications were made for the purpose of enabling the commission of a crime or fraud. U.S.v.
                                                  Zolin 491 U.S. 554, 563(1989); see also Cal. Evid. Code § 956. For example, Clark enabled illegal activities and gave
                                                  legal advice designed to impede investigations by directing the hacking of the competitors’ systems and platforms,
                                                  and by directing the destruction of evidence related to eavesdropping against opposition groups of drivers as
                                                  discussed above. Given the ongoing criminal and fraudulent activities within Uber, the crime-fraud exception to
                                                  privilege applies, and all of Clark’s communications in furtherance of these schemes would be fair game in
                                                  discovery. His attempt to pre-emptively conceal them under attorney-client privilege is illegal, unethical, and
                                                  improper.
                                               15. Concealment and Destruction of Records Using Non-attributable Hardware;
                                                  Clark, Gicinto, and Henley acquired “non-attributable” hardware and software with which SSG and select members
                                                  of ThreatOps planned and executed intelligence collection operations. Specifically, Henley and members of the MA
                                                  team use computers not directly purchased by Uber that operate only on MiFi devices-so that the internet traffic
                                                  would not appear to originate from an Uber network- virtual public networks (VPNs), and a distributed and non-
                                                  attributable architecture of contracted Amazon Web Services (AWS) server space to conduct competitive
                                                  intelligence collections against other ride-sharing companies. Likewise, Gicinto and the SSG team had similar non-
                                                  attributable devices purchased through vendors and sub-vendors where they conducted virtual operations
                                                  impersonating protesting drivers, Uber partner-drivers including the Plaintiff, and taxi operators. SSG used the
                                                  devices to store raw information collected by their operatives from politicians, regulators, law enforcement, taxi
                                                  organizations, and labor unions. By storing this data on non-attributable devices, Uber believed it would avoid
                                                  detection and never be subject to legal discovery. This is because a standard preservation of evidence order typically
                                                  focused on Uber work laptops, Uber networks, and Uber mobile devices. Non-attributable devices were deemed as
                                                  not reasonably subsumed by any such preservation order and the team could, and did, “legally” (not so) dispose of
                                                  any evidence or documentation held on these devices in the intervening period before knowledge of the devices’
                                                  existence could be uncovered. Likewise, members of the ThreatOps team, notably Henley, were known to use
                                                  personal computers to conduct substantial Uber-related work for the purpose of evading discovery.
                                               16. Concealment, Cover-up, and Falsification of Records through the Abuse of Attorney-Client Privilege
                                                  Designations:



                                                                                                                                                                           
                                                            Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 164 of 200 PageID #:173
                                                   Clark developed training on how to use attorney-client privilege to further conceal activities described in any non-
                                                   ephemeral communication channel. Specifically, he developed a training using innocuous legal examples and the
                                                   “lawyer dog” meme to produce a slide deck that taught the ThreatOps team how to utilize attorney-client privilege
                                                   to impede discovery. While the presentation slides themselves did not depict or explain any unethical or illegal
),/(''$7($0/




                                                   practices involving attorney-client privilege, Jacobs observed Clark’s presentation first-hand. During the
                                                   presentation, Clark verbally coached the participants on how to use attorney-client privilege to ensure sensitive
                                                   intelligence collection activities would not surface in litigation. Clark also answered specific questions from
                                                   employees on the minimum standards required to claim privilege for the purpose of shielding information. This
                                                   “legal training” was particularly noteworthy because it surprisingly bears no Uber-branding; it does not even
                                                   mention Uber, which is startling in a company with strong branding and adherence to process. Clark said that Uber
                                                   needed to “shroud these work products in attorney-client privilege.” Accordingly, Clark instructed Jacobs himself
                                                   and others to address all emails on sensitive intelligence collection to him and ensure the emails were marked as
                                                   “ATTORNEY- CLIENT PRIVILEGED AND CONFIDENTIAL,” to mark any work product as “DRAFT”
                                                   regardless of its actual status, and, on every communication, to specifically ask a question or request legal advice on
                                                   some issue-even if no legal advice was needed or warranted. Likewise, he advised that Jacobs and others that they
                                                   should communicate almost exclusively via phone, video teleconference (“Zoom”), or via the Wickr app, in that
                                                   order of preference based on the record and audit trail each communications medium creates. Clark explained that
                                                   the intent was to prevent disclosure of such communications if Jacobs was ever put on legal hold or his
                                                   communications were ever subject to a preservation of evidence order. In sum, Uber has directly violated the
                                                   document destruction, concealment, cover-up, and falsifications provisions of Sarbanes-Oxley in an effort to
                                                   obstruct or impede active and future government investigations through the (1) acquisition and use of ephemeral
                                                   communications programs; (2) the acquisition and use of non-attributable hardware and software; and (3) the
                                                   wholesale abuse of attorney-client privilege designations and all of Uber’s violations as described in this Brief were
                                                   committed with a sole aim of destroying its competitors’, so that the drivers including the Plaintiff have no other
                                                   option than driving for Uber and to control the drivers including the Plaintiff.
                                                                                   COUNT-1
                                                                   ASSAULT AND BATTERY (COMMON LAW TORT)
                                                   (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, KHOSROWSHAHI, SCHAR, POETZEL
                                                                                 AND BOBIER)

                                               17. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               18. Defendants listed under this count, without lawful authority through their Security Officer, manhandled the
                                                   Plaintiff, pushed and shoved the Plaintiff into the elevator, brought the Plaintiff down to the Ground Floor by
                                                   holding the Plaintiff by his belt from the back, and by further threatening the Plaintiff that he will not back on his
                                                   feet if he comes back to the building located at 321 North Clark Street, Chicago, Illinois 60654 and in turn,
                                                   Defendants listed under this count knowingly engaged in conduct which constitutes assault and battery under
                                                   Illinois Law and also placed Plaintiff in reasonable apprehension of receiving further battery as described above,

                                                                                                                                                                             
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 165 of 200 PageID #:174
                                                   which further constitutes assault under Illinois Law and such an assault and battery was committed upon the
                                                   Plaintiff by the Defendants with prejudice towards his Religion, Race, Ancestry, National Origin and Disabilities.
                                               19. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
),/(''$7($0/




                                               20. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                          COUNT-2
                                                                AGGRAVATED ASSAULT AND AGGRAVATED BATTERY (COMMON LAW TORT)
                                                                 (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, KHOSROWSHAHI, SCHAR,
                                                                                       POETZEL AND BOBIER)

                                               21. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               22. Defendants listed under this count committed an aggravated assault upon the Plaintiff as described above because
                                                   assault against a disabled person constitutes aggravated assault under Illinois Law.
                                               23. Defendants listed under this count committed an aggravated assault upon the Plaintiff on a public way, public
                                                   property, a public place of accommodation, and Defendants listed under this count committed an assault upon the
                                                   Plaintiff with full knowledge that a Plaintiff is a person with Disabilities which is aggravated assault.
                                               24. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               25. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                     COUNT-3
                                                                        STALKING AND AGGRAVATED STALKING
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               26. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               27. Defendants through their actions as described in paragraphs 11 to 16 have committed stalking against the Plaintiff
                                                   under Illinois Law and because such stalking was against a disabled person (the Plaintiff), the stalking of the Plaintiff
                                                   was aggravated stalking under Illinois Law.
                                               28. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               29. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                   COUNT-4
                                                               VIOLATION OF ILLINOIS HATE CRIMES ACT OF ILLINOIS
                                                   (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, KHOSROWSHAHI, SCHAR, POETZEL
                                                                                 AND BOBIER)

                                               30. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.


                                                                                                                                                                               
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 166 of 200 PageID #:175
                                               31. Defendants’ actions as described above and in particular as described in Count-1, Count-2, and Count-3 are
                                                   offenses of assault, aggravated assault, battery, aggravated battery, stalking, aggravated stalking, and disorderly
                                                   conduct under the Illinois Law with prejudice towards Plaintiff’s Race, Religion, Ancestry, National Origin and
                                                   Disabilities.
),/(''$7($0/




                                               32. Assault, aggravated assault, battery, aggravated battery, stalking, aggravated stalking and disorderly conduct are
                                                   predicates of Illinois Hate Crimes Act and when Defendants committed assault, aggravated assault, battery,
                                                   aggravated battery, stalking, aggravated stalking, and disorderly conduct with prejudice towards Plaintiff’s Race,
                                                   Religion, Ancestry, National Origin and Disabilities, they violated Illinois Hate Crimes Act.
                                               33. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               34. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                     COUNT-5
                                                                    VIOLATION OF COMPUTER FRAUD AND ABUSE ACT
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               35. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               36. Defendants with their actions as described in paragraphs 11 to 16 and as described in Count-1, Count-2 and Count-
                                                   3 has committed assault, aggravated assault, battery, aggravated battery, stalking, aggravated stalking, and disorderly
                                                   conduct and in turn has caused a threat to public health and physical and mental injuries to the Plaintiff all in
                                                   violation of Computer Fraud and Abuse Act.
                                               37. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               38. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                     COUNT-6
                                                                     VIOLATION OF STORED COMMUNICATIONS ACT
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               39. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               40. Defendants with their actions as described in paragraphs 11 to 16 violated the Stored Communications Act when
                                                   they obtained electronic communication while such electronic communications were stored in an iPhone belonging
                                                   to the Plaintiff and also obtained electronic communication while such electronic communications were stored on
                                                   the server belonging to the Plaintiff’s Internet Service Provider.
                                               41. The violations of the Stored Communications Act by the Defendants were willful, wanton, and reckless.
                                               42. Under the Stored Communications Act, “Proof of actual damages is not required before an award either for
                                                   punitive damages and attorneys’ fees is entered”.

                                                                                                                                                                             
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 167 of 200 PageID #:176
                                               43. The Fourth Circuit held that “[i]f the violation [of the SCA] is willful or intentional, the court can assess punitive
                                                   damages” Id. The Fourth Circuit further held that 18 U.S.C Section 2707(b) (3) permits an award of attorneys’ fees
                                                   absent any proof of actual damages.
                                               44. Under the Stored Communication Act the Plaintiff is entered to punitive damages and attorneys’ fees.
),/(''$7($0/




                                               45. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               46. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                     COUNT-7
                                                               INTRUSION UPON SECLUSION AND PRIVACY OF THE PLAINTIFF
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                                ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               47. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               48. Intrusion upon Seclusion and Privacy of others was recognized by the Supreme Court of Illinois in Lawlor v North
                                                   American Corporation of Illinois, 2012 IL 112530.
                                               49. Defendants through their actions as described in paragraphs 11 to 16 have violated Intrusion upon Seclusion and
                                                   Privacy of the Plaintiff.
                                               50. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               51. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                    COUNT-8
                                                                                DEFAMATION PER SE
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)

                                               52. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               53. Defendants committed to Defamation Per Se when they informed several individuals including but not limited to
                                                   the Security Officer and Romanucci that the Plaintiff is a criminal.
                                               54. Plaintiff has never committed any crime and he was neither arrested nor convicted for any crime in his entire life.
                                               55. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               56. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                    COUNT-9
                                                               VIOLATION OF ELECTRONIC COMMUNICATIONS PRIVACY ACT
                                                        (DEFENDANTS OTHER THAN JENNER & BLOCK LLP, ROMANUCCI & BLANDIN LLC,
                                                               ROMANUCCI, KHOSROWSHAHI, SCHAR, POETZEL AND BOBIER)


                                                                                                                                                                            
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 168 of 200 PageID #:177
                                               57. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               58. Defendants violated the Electronic Communications Privacy Act (hereinafter ECPA) as described above in
                                                   paragraphs 11 to 16.
                                               59. Defendants’ intent to violate ECPA, Defendants’ intended conduct which violated ECPA, what Defendants sought
),/(''$7($0/




                                                   to intercept which violated ECPA, the nature of targeted communications which violated ECPA, the tools used to
                                                   (or intended to be used) to intercept the protected content which violated ECPA; is described above in detail in
                                                   paragraphs 11 to 16.
                                               60. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               61. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                      COUNT-10
                                                                         VIOLATION OF RICO, 18 U.S.C. § 1961, et seq
                                                           (DEFENDANTS OTHER THAN ROMANUCCI & BLANDIN LLC AND ROMANUCCI)

                                               62. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               63. Individual Defendants listed under this count individually and/or as agents and/or servants and/or employees of
                                                   Uber and/or Rasier and/or Littler and/or J & B (hereinafter “RICO Defendants,”) are “persons” within the
                                                   meaning of 18 U.S.C. § 1961(3) who conducted affairs of the enterprise through a pattern of racketeering activity in
                                                   violation of 18 U.S.C. § 1962(c).
                                               64. There is the association-in-fact of all RICO Defendants for the purpose of violating Plaintiff’s rights, committing
                                                   crimes and torts against the Plaintiff and for intentional infliction of physical and mental injuries in violation of his
                                                   basic rights for RICO Defendants’ own enrichment and profit as an “enterprise” within the definition of RICO (the
                                                   “Association-In-Fact Enterprise”). The Association-In-Fact Enterprise was created, controlled, and conducted by
                                                   all RICO Defendants for the purposes as described in this complaint. All RICO Defendants are Defendants for
                                                   purposes of the Association-in-Fact Enterprise. All RICO Defendants have exerted ongoing and continuous
                                                   control over the Association-In-Fact Enterprise, and they have participated in the operation or management of the
                                                   affairs of the Association-In-Fact Enterprise as described in great detail in this complaint.
                                               65. Defendants have conducted the affairs of the Association-In-Fact Enterprise, through a pattern of racketeering
                                                   activity in interstate commerce that includes predicate acts indictable under 18 U.S.C. § 1343 (wire fraud), 18 U.S.C.
                                                   §1512 (relating to tampering with a witness, victim, or an informant), 18 U.S.C. §1513 (relating to retaliation against
                                                   a witness, victim, or an informant) and threat of kidnapping and bodily injury of the Plaintiff by the Security Officer
                                                   on November 18, 2016 which is an indictable offense under the Illinois Law, as described under this count and as
                                                   described in this complaint between the RICO Defendants and through the following actions, among others:
                                                       a) RICO Defendants maliciously prosecuted the Plaintiff at the limited trial on Arbitration Agreement in
                                                            United States District Court for the Northern District of Illinois, Eastern Division and presented false and
                                                            fabricated evidence that the Plaintiff gave fake rides to himself by using several fake identities, by using

                                                                                                                                                                               
                                                            Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 169 of 200 PageID #:178
                                                          several credit cards in the names of several fake individuals and by using several different SIM cards when
                                                          actually Defendants gave fake rides to the Plaintiff by impersonating the Plaintiff as described in detail in
                                                          paragraphs 11 to 16;
                                                      b) RICO Defendants further committed malicious prosecution at the limited trial on Arbitration Agreement in
),/(''$7($0/




                                                          United States District Court for the Northern District of Illinois, Eastern Division by arguing and testifying
                                                          that by listing Stanford University as his alma mater on Facebook, Plaintiff lied and committed an offense
                                                          when actually the Plaintiff can list Stanford University as his alma mater as a matter of law and he can also
                                                          possess a novelty Degree and/or Diploma from the Stanford University as a matter of law;
                                                      c) RICO Defendant further committed malicious prosecution at the limited trial on Arbitration Agreement in
                                                          United States District Court for the Northern District of Illinois, Eastern Division by arguing and testifying
                                                          that the Plaintiff deceived Uber by asking for a $500.00 joining bonus when he was still driving for Lyft
                                                          when there was no condition for the Plaintiff to quit driving for Lyft and the Driver Support Representative
                                                          at Uber’s Chicago Office informed the Plaintiff that the only requirement for $500.00 joining bonus was
                                                          that the Plaintiff needs to be a driver of Lyft and there was no requirement for the Plaintiff to quit driving
                                                          Lyft.
                                               66. Judge Lee who presided over the limited trial on Arbitration Agreement in United States District Court for the
                                                  Northern District of Illinois, Eastern Division ruled that Plaintiff’s fake rides, the request for $500.00 joining bonus,
                                                  and his listing of Stanford University as his alma mater affected his credibility and ultimately Plaintiff’s credibility
                                                  was the major factor in Judge Lee’s ruling that the Plaintiff entered into Arbitration Agreement with Uber.
                                               67. RICO Defendants malicious prosecution as described above constitutes obstruction of justice, 18 U.S.C. § 1503(a),
                                                  which is a predicate of Civil RICO.
                                               68. Further RICO Defendants’ obstruction of justice was accomplished through 18 U.S.C. § 1342 (mail fraud) and 18
                                                  U.S.C. § 1343 (wire fraud), which are again predicates of Civil RICO.
                                               69. Further RICO Defendants’ obstruction of justice was in retaliation against the Plaintiff for his Federal Lawsuit
                                                  (Mohammed I) in violation of 18 U.S.C. §1512 (relating to tampering with a witness, victim, or an informant), 18
                                                  U.S.C. §1513 (relating to retaliation against a witness, victim, or an informant), which are again predicates of Civil
                                                  RICO.
                                               70. Further all actions of Defendants as described in paragraphs 1 to 16 constitute obstruction of justice, 18 U.S.C. §
                                                  1503(a), in relation to Mohammed I.
                                               71. Each of the RICO Defendants’ violations of 18 U.S.C. § 1503(a), 18 U.S.C. § 1342, 18 U.S.C. § 1343, 18 U.S.C. §
                                                  1512 and 18 U.S.C. § 1513 constitutes “racketeering activity” with the meaning of 18 U.S.C. § 1961(1). Collectively
                                                  these violations are a “pattern of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).
                                               72. RICO Defendants engaged in a pattern of racketeering activity intending to cause harm to the Plaintiff and to
                                                  defraud the Plaintiff and to deny the Plaintiff of his property (to bind the Plaintiff into a fraudulent Arbitration
                                                  Agreement which the Plaintiff never entered and to deny the Plaintiff his right to proceed with his claims in a court


                                                                                                                                                                              
                                                            Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 170 of 200 PageID #:179
                                                   of law and bounded the Plaintiff into a fraudulent Arbitration Agreement which the Plaintiff never entered and
                                                   denied the Plaintiff his right to proceed with his claims in a court of law).
                                               73. RICO Defendants’ criminal acts of racketeering had the same pattern and similar purposes. Each such racketeering
                                                   activity was related, had similar purposes, involved the same or similar participants and methods of commission,
),/(''$7($0/




                                                   and had similar results affecting the same victim (the Plaintiff). Based upon the agreements entered into by the
                                                   RICO Defendants, most of which are still in force, RICO Defendants’ fraudulent activities are part of their ongoing
                                                   business and constitute a continuing threat to the property of the Plaintiff.
                                               74. RICO Defendants were an association of individuals, partnerships, and corporations joined in the purpose of
                                                   conspiring to commit criminal activity as described above and as described in this complaint. The association
                                                   employed a number of schemes in an attempt to cause harm to the Plaintiff including, but not limited to, causing
                                                   acts as described under this count and as described in this complaint, causing intentional violations of the Plaintiff’s
                                                   rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
                                                   injuries upon the Plaintiff.
                                               75. RICO Defendants engaged in said association and actions during the entire relevant time period, in violation of 18
                                                   U.S.C. §1961.
                                               76. By virtue of these violations of 18 U.S.C. § 1962(c), RICO Defendants are jointly and severally liable to Plaintiffs for
                                                   three times the damages Plaintiff has sustained, plus the costs of this suit, including reasonable attorneys’ fees.
                                                   WHEREFORE, Plaintiffs demand judgment against RICO Defendants, individually, jointly, and/or jointly and
                                                   severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
                                                   ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
                                                   Honorable Court may deem appropriate.
                                                                                       COUNT-11
                                                           MALICIOUS PROSECUTION IN RELATION TO COUNT-11 (ILLINOIS STATE LAW)
                                                          (DEFENDANTS OTHER THAN ROMANUCCI & BLANDIN LLC AND ROMANUCCI)

                                               77. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               78. Defendants’ actions as described in Count-10 also constitute malicious prosecution under the Illinois State Law.
                                               79. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental, physical, and economic injury to Plaintiff.
                                               80. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                                      COUNT-12
                                                                         MALICIOUS PROSECUTION IN RELATION TO COUNT-11
                                                           (DEFENDANTS OTHER THAN ROMANUCCI & BLANDIN LLC AND ROMANUCCI)

                                               81. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               82. Defendants further committed malicious prosecution under the Illinois State Law when they filed their Response to
                                                   the Plaintiff’s Motion to Vacate the Arbitration award in Mohammed I by arguing that the Motion to Vacate was in
                                                   violation of the Executive Order of June 17, 2020, when the Executive Order only applies to cases filed after June

                                                                                                                                                                               
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 171 of 200 PageID #:180
                                                   17, 2020 and by arguing that Mohammed v. Anderson, No. 18 C 8393, 2019 WL 3943669, at *1 (N.D. Ill. Aug. 21,
                                                   2019) was a frivolous action when in fact the court never ruled that Mohammed v. Anderson, was frivolous and when
                                                   in fact Mohammed v. Anderson was dismissed under different grounds.
                                               83. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
),/(''$7($0/




                                                   proximately caused mental, physical, and economic injury to Plaintiff.
                                               84. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                    COUNT-13
                                                         FRAUDULENT MISREPRESENTATION IN RELATION TO COUNT-10, COUNT-11 AND
                                                                                    COUNT-12
                                                          (DEFENDANTS OTHER THAN ROMANUCCI & BLANDIN LLC AND ROMANUCCI)

                                               85. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               86. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
                                                   knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
                                                   act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
                                                   resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
                                               87. Defendants’ actions as described in Count-10. Count-12 and Count-13 also constitute fraudulent misrepresentation
                                                   under the Illinois State Law.
                                               88. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               89. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                              COUNT-14
                                                                           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                                                         (ALL DEFENDANTS)

                                               90. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
                                               91. In a manner more fully set forth above, the acts and conduct of Defendants were extreme and outrageous.
                                                   Defendants intended to cause extreme intentional emotional distress to the Plaintiff or were in reckless disregard of
                                                   the probability that their conduct would cause severe emotional distress to the Plaintiff.
                                               92. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                                               93. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                                                       COUNT-15
                                                                                                   CIVIL CONSPIRACY
                                                                                                  (ALL DEFENDANTS)

                                               94. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.

                                                                                                                                                                                
                                                                Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 172 of 200 PageID #:181
                                               95. In a manner more fully set forth above, Defendants together reached an understanding, engaged in a course of
                                                   conduct, and otherwise jointly acted and/or conspired among and between themselves for the purpose of depriving
                                                   Plaintiff of his rights and accomplish an unlawful purpose by unlawful means as described in this complaint.
                                               96. In furtherance of this conspiracy or conspiracies, Defendants, acting in concert with other co-conspirators,
),/(''$7($0/




                                                   committed the overt acts as set forth above and as described in this complaint.
                                               97. Said conspiracy or conspiracies and overt acts continue from on or about November 10, 2016, through to the
                                                   present date.
                                               98. This conspiracy proximately caused the injuries to the Plaintiff as set forth above.
                                               99. Defendants’ actions as described under this count have caused extreme and irreparable harm to Plaintiff and have
                                                   proximately caused mental and physical injury.
                           100. Defendants’ actions as described under this count will proximately cause immediate and further irreparable harm to
                                                   Plaintiff.
                                                                              DAMAGES AND ADDITIONAL RELIEF REQUESTED
                           101. Plaintiff has sustained damages which are ongoing and yet to be completely identified and quantified, that are the
                                                   direct and proximate result of wrongful actions of Defendants and others known and unknown to the Plaintiff,
                                                   acting in concert, and which are described herein. Such damages are ongoing, and include, but are not limited to
                                                   significant damages, direct, indirect, collateral, consequential, and incidental, to Plaintiff’s business and property and
                                                   physical and mental injuries to the Plaintiff. Due to the actions of the Defendants against the Plaintiff which include
                                                   but not limited to crimes, torts and violations as described in this complaint which caused extreme physical and
                                                   mental injuries to the Plaintiff, the Plaintiff was declared legally disabled on October 21, 2019 retroactively as of
                                                   January 21, 2017. Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor
                                                   against Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive damages in an
                                                   amount in excess of $1000, 000.00 against each of the Defendants named in the Counts other than Civil RICO
                                                   Count, as well as any other relief this Court deems just and appropriate.


                                                   Dated-: 01/10/2021

                                                                                                                                                   Respectfully Submitted,
                                                                                                                                                    /s/Abdul Mohammed
                                                                                                                                                           Pro Se Plaintiff
                                                                                                                                                258 East Bailey Rd, Apt C,
                                                                                                                                                      Naperville, IL 60565
                                                                                                                                                        Ph.: 630-854-5345
                                                                                                                                              aamohammed@hotmail.com




                                                                                                                                                                                
    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 173 of 200 PageID #:182












                     (;+,%,7+
 Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 174 of 200 PageID #:183




                        ,17+(81,7('67$7(6',675,&7&2857
                       )257+(1257+(51',675,&72),//,12,6
                                  ($67(51',9,6,21
 $%'8/02+$00('

                      3ODLQWLII
                                                        &DVH1R FY
         Y

 8%(57(&+12/2*,(6,1&HWDO                      5HPRYHGIURPWKH&LUFXLW&RXUWRI&RRN
                                                        &RXQW\,OOLQRLV/DZ'LYLVLRQ
                      'HIHQGDQWV                      &DVH1R/




    &216(172)'()(1'$176-(11(5 %/2&.//35(,'6&+$50(*$1
               32(7=(/$1''$1,(/%2%,(5725(029$/

        3XUVXDQW WR  86&   E  $  'HIHQGDQWV -HQQHU  %ORFN //3 5HLG 6FKDU

0HJDQ3RHW]HODQG'DQLHO%RELHU WKH³-HQQHU'HIHQGDQWV´ E\DQGWKURXJKWKHLUXQGHUVLJQHG

FRXQVHO KHUHE\ FRQVHQW WR 'HIHQGDQWV 8EHU 7HFKQRORJLHV ,QF¶V 5DLVHU //&¶V DQG 'DUD

.KRVURZVKDKL¶VUHPRYDORIWKHDFWLRQFDSWLRQHGAbdul Mohammedv. Jenner & Block LLP, Uber

Technologies Inc., Raiser LLC, Littler Mendelson P.C., Romanucci and Blandin LLC, Dara

Khosrowshahi, Travis Kalanick, Ryan Graves, Nick Gicinto, Craig Clark, Mat Henley, Antonio

Romanucci, Jennifer Schilling, Jodi [sic] Boquist, Reid Schar, Megan Poetzel, and Daniel Bobier

Individually and as Agents or Servants or Volunteers or Associates or Contractors or Employees

of Uber Technologies Inc., Raiser LLC, Littler Mendelson P.C., Romanucci and Blandin LLC and

Jenner & Block LLP&DVH1R/ILOHGLQWKH&LUFXLW&RXUWRI&RRN&RXQW\,OOLQRLV

/DZ 'LYLVLRQ WR WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 1RUWKHUQ 'LVWULFW RI ,OOLQRLV (DVWHUQ

'LYLVLRQ,QFRQVHQWLQJWRWKLVUHPRYDOWKH-HQQHU'HIHQGDQWVGRQRWZDLYHDQ\ULJKWVRUGHIHQVHV

WR ZKLFK WKH\ DUH RWKHUZLVH HQWLWOHG LQFOXGLQJ EXW QRW OLPLWHGWR WKRVHULJKWV DQG GHIHQVHV VHW

IRUWKLQWKH)HGHUDO5XOHVRI&LYLO3URFHGXUH
 Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 175 of 200 PageID #:184




'DWHG-XQH                   5HVSHFWIXOO\VXEPLWWHG

                                         -(11(5 %/2&.//35(,'6&+$5
                                         0(*$132(7=(/$1''$1,(/
                                         %2%,(5



                                         %\/s/ Robert R. Stauffer
                                                      2QHRIWKHLUDWWRUQH\V



5REHUW56WDXIIHU
'DYLG-LPHQH](NPDQ
.DWKDULQH5&LOLEHUWL
-(11(5 %/2&.//3
1&ODUN6WUHHW
&KLFDJR,/
  
UVWDXIIHU#MHQQHUFRP
GMLPHQH]HNPDQ#MHQQHUFRP
NPFODXJKOLQ#MHQQHUFRP




                                        
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 176 of 200 PageID #:185




                   (;+,%,7,
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 177 of 200 PageID #:186




                                                   DW
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 178 of 200 PageID #:187
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 179 of 200 PageID #:188




                  (;+,%,7-
    Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 180 of 200 PageID #:189




                             ,17+(81,7('67$7(6',675,&7&2857
                            )257+(1257+(51',675,&72),//,12,6
                                       ($67(51',9,6,21
    $%'8/02+$00('

                          3ODLQWLII
                                                              &DVH1R FY
             Y

    8%(57(&+12/2*,(6,1&HWDO                         5HPRYHGIURPWKH&LUFXLW&RXUWRI&RRN
                                                              &RXQW\,OOLQRLV/DZ'LYLVLRQ
                          'HIHQGDQWV                        &DVH1R/


    &216(172)'()(1'$176/,77/(50(1'(/6213&-2'<%248,67$1'
                    -(11,)(56&+,//,1*725(029$/

            3XUVXDQW WR  86&   E  $  'HIHQGDQWV /LWWOHU 0HQGHOVRQ 3& -RG\ 

%RTXLVW DQG -HQQLIHU 6FKLOOLQJ E\ DQG WKURXJK WKHLU XQGHUVLJQHG FRXQVHO /,77/(5

0(1'(/621 3& KHUHE\ FRQVHQW WR 'HIHQGDQWV 8EHU 7HFKQRORJLHV ,QF 5DLVHU //& DQG

'DUD.KRVURZVKDKL¶VUHPRYDORIWKHDFWLRQFDSWLRQHGAbdul Mohammedv. Jenner & Block LLP,

Uber Technologies Inc., Raiser LLC, Littler Mendelson P.C., Romanucci and Blandin LLC, Dara

Khosrowshahi, Travis Kalanick, Ryan Graves, Nick Gicinto, Craig Clark, Mat Henley, Antonio

Romanucci, Jennifer Schilling, Jodi [sic] Boquist, Reid Schar, Megan Poetzel, and Daniel Bobier

Individually and as Agents or Servants or Volunteers or Associates or Contractors or Employees

of Uber Technologies Inc., Raiser LLC, Littler Mendelson P.C., Romanucci and Blandin LLC and

Jenner & Block LLP&DVH1R/ILOHGLQWKH&LUFXLW&RXUWRI&RRN&RXQW\,OOLQRLV

/DZ 'LYLVLRQ WR WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 1RUWKHUQ 'LVWULFW RI ,OOLQRLV (DVWHUQ

'LYLVLRQ,QFRQVHQWLQJWRWKLVUHPRYDO'HIHQGDQWV/LWWOHU0HQGHOVRQ3&-RG\%RTXLVWDQG

-HQQLIHU 6FKLOOLQJ GR QRW ZDLYH DQ\ ULJKWV RU GHIHQVHV WR ZKLFK WKH\ DUH RWKHUZLVH HQWLWOHG

LQFOXGLQJ EXW QRW OLPLWHG WR WKRVH ULJKWV DQG GHIHQVHV VHW IRUWK LQ WKH )HGHUDO 5XOHV RI &LYLO



    'HIHQGDQW-RG\%RTXLVW¶VILUVWQDPHLVPLVVSHOOHGDV³-RGL´LQWKH&RPSODLQW
  Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 181 of 200 PageID #:190




 3URFHGXUH

 'DWHG-XQH                    5HVSHFWIXOO\VXEPLWWHG

                                           /,77/(50(1'(/6213&-2'<
                                           %248,67$1'-(11,)(56&+,//,1*



                                           %\/s/ Kerri Feczko
                                                        2QHRIWKHLU$WWRUQH\V



.HUUL)HF]NR,OOLQRLV%DU1R
/,77/(50(1'(/6213&
1RUWK&ODUN6WUHHW6XLWH
&KLFDJR,/

NIHF]NR#OLWWOHUFRP




                                          
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 182 of 200 PageID #:191




                 (;+,%,7.
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 183 of 200 PageID #:192


From:              Gladstein, Andrew
To:                Feczko, Kerri
Cc:                Schilling, Jennifer
Subject:           Re: Mohammed v. Uber, Ryan Graves, et. al - Case No. 2021-L-000284 - Consent to Removal to Federal Court
Date:              Monday, June 14, 2021 6:50:30 PM
Attachments:       ATT00001.png
                   ATT00002.png


7KDQNV.HUUL,KDYHFRQILUPHGZLWK5\DQ+HKDVQRWEHHQVHUYHG

Andrew D. Gladstein
6SHFLDO&RXQVHO



6FKXOWH5RWK =DEHO//3
ZZZVU]FRP
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 184 of 200 PageID #:193




                  (;+,%,7/
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 185 of 200 PageID #:194


From:              Brown, Walt
To:                Feczko, Kerri
Cc:                Schilling, Jennifer; mhaag@paulweiss.com
Subject:           RE: Mohammed v. Uber, Travis Kalanick, et. al - Case No. 2021-L-000284 - Consent to Removal to Federal Court
Date:              Friday, June 11, 2021 10:38:27 AM
Attachments:       ATT00001.png
                   ATT00002.png


Kerri - - It is our belief that Mr. Kalanick has never been served in this matter. For that reason, it
seems ill advised (and unnecessary) to have him lodge a consent to removal. Please let us know if
you would like to discuss further.

Thanks.

Walt

Walter F. Brown | Partner (Bio)
Paul, Weiss, Rifkind, Wharton & Garrison LLP
943 Steiner St. | San Francisco, CA 94117
628 432 5111 (Direct Phone) | 925 787 0867 (Cell)
202 204 7379 (Direct Fax)
wbrown@paulweiss.com | www.paulweiss.com
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 186 of 200 PageID #:195




                (;+,%,70
    Case:    1:21-cv-03261 Document #: 1-1 Filed: 06/17/21
               KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH          Page6HDUFK7\SH
                                                                               /  187 of 200   PageID
                                                                                                        'DWDEDVH    #:196
                                                                                                                   FDVHBQR      3/W\SH  «




                                       &DVH,QIRUPDWLRQ6XPPDU\IRU&DVH1XPEHU
                                                     /

                                                                                        &DVH7\SH,17(17,21$/
              )LOLQJ'DWH
                                                                                        7257
              'LYLVLRQ/DZ'LYLVLRQ                                                    'LVWULFW)LUVW0XQLFLSDO
              $G'DPQXP                                                   &DOHQGDU+
                                                          3DUW\,QIRUPDWLRQ

              3ODLQWLII V                                                               $WWRUQH\ V
              02+$00('$%'8/                                                            3526(
              'HIHQGDQW V                          'HIHQGDQW'DWHRI6HUYLFH            $WWRUQH\ V
              -(11(5 %/2&.//3

                                                             &DVH$FWLYLW\

              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                              ,17(17,21$/7257&203/$,17),/(' -85<'(0$1'
                           &RXUW)HH 
                                                                                  $WWRUQH\ 3526(
               $G'DPQXP$PRXQW 


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                                    127,&(2)),/,1*),/('
               $G'DPQXP$PRXQW                                        $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                       3(7,7,21),/('3/$,17,))3(7,7,21(5
               $G'DPQXP$PRXQW                                        $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                                           027,21),/('
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH / 6HDUFK7\SH  'DWDEDVH  FDVHBQR   3/W\SH  VQDPH    &'«   
    Case:    1:21-cv-03261 Document #: 1-1 Filed: 06/17/21
               KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH          Page6HDUFK7\SH
                                                                               /  188 of 200   PageID
                                                                                                        'DWDEDVH    #:197
                                                                                                                   FDVHBQR      3/W\SH  «

                                                               027,21),/('
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                       3(7,7,213/$,17,))3(7,7,21(5*5$17('$//2:('
                                                                                     -XGJH )/$11(5<-$0(63


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                       3(7,7,21),/('3/$,17,))3(7,7,21(5
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(

KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH / 6HDUFK7\SH  'DWDEDVH  FDVHBQR   3/W\SH  VQDPH    &'«   
    Case:    1:21-cv-03261 Document #: 1-1 Filed: 06/17/21
               KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH          Page6HDUFK7\SH
                                                                               /  189 of 200   PageID
                                                                                                        'DWDEDVH    #:198
                                                                                                                   FDVHBQR      3/W\SH  «

                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(

KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH / 6HDUFK7\SH  'DWDEDVH  FDVHBQR   3/W\SH  VQDPH    &'«   
    Case:    1:21-cv-03261 Document #: 1-1 Filed: 06/17/21
               KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH          Page6HDUFK7\SH
                                                                               /  190 of 200   PageID
                                                                                                        'DWDEDVH    #:199
                                                                                                                   FDVHBQR      3/W\SH  «



              $FWLYLW\'DWH                                             3DUWLFLSDQW02+$00('$%'8/

                                          6800216,668('$1'5(7851$%/(
                                                                                  $WWRUQH\ 3526(


              $FWLYLW\'DWH                                                        3DUWLFLSDQW-(11(5$1'

                             68002166(59('&25325$7,21&203$1<%86,1(66
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                             68002166(59('&25325$7,21&203$1<%86,1(66
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                             68002166(59('&25325$7,21&203$1<%86,1(66
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                             68002166(59('&25325$7,21&203$1<%86,1(66
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                             68002166(59('&25325$7,21&203$1<%86,1(66
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                             68002166(59('&25325$7,21&203$1<%86,1(66
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'



KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH / 6HDUFK7\SH  'DWDEDVH  FDVHBQR   3/W\SH  VQDPH    &'«   
    Case:    1:21-cv-03261 Document #: 1-1 Filed: 06/17/21
               KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH          Page6HDUFK7\SH
                                                                               /    191 of 200 PageID
                                                                                                        'DWDEDVH    #:200
                                                                                                                   FDVHBQR      3/W\SH  «

              $FWLYLW\'DWH                                               3DUWLFLSDQW81.12:1/,7,*$17

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                             68002166(59('&25325$7,21&203$1<%86,1(66
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW6&+,//,1*-(11,)(5

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'


              $FWLYLW\'DWH                                            3DUWLFLSDQW81.12:1/,7,*$17

                               68002165(7851('165($62127+(55($621
                               'DWH                                   0LFURILOP /'


                                                                                                            %DFNWR7RS


                       3OHDVHQRWH1HLWKHUWKH&LUFXLW&RXUWRI&RRN&RXQW\QRUWKH&OHUNRIWKH
                   &LUFXLW&RXUWRI&RRN&RXQW\ZDUUDQWVWKHDFFXUDF\FRPSOHWHQHVVRUWKHFXUUHQF\
                    RIWKLVGDWD7KLVGDWDLVQRWDQRIILFLDOUHFRUGRIWKH&RXUWRUWKH&OHUNDQGPD\
                                       QRWEHUHSUHVHQWHGDVDQRIILFLDOFRXUWUHFRUG

KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH / 6HDUFK7\SH  'DWDEDVH  FDVHBQR   3/W\SH  VQDPH    &'«   
    Case:    1:21-cv-03261 Document #: 1-1 Filed: 06/17/21
               KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH          Page6HDUFK7\SH
                                                                               /  192 of 200   PageID
                                                                                                        'DWDEDVH    #:201
                                                                                                                   FDVHBQR      3/W\SH  «


                   ,IGDWDGRHVQRWDSSHDULQDVSHFLILFILHOGZHOLNHO\GRQRWKDYHWKHUHVSRQVLYHGDWD
                                                  LQRXUPDVWHUGDWDEDVH




KWWSVFRXUWOLQNOH[LVQH[LVFRPFRRNFRXQW\)LQG'RFNDVS["1&DVH / 6HDUFK7\SH  'DWDEDVH  FDVHBQR   3/W\SH  VQDPH    &'«   
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 193 of 200 PageID #:202




                 (;+,%,71
 Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 194 of 200 PageID #:203




                     ,17+(&,5&8,7&28572)&22.&2817<
                  ,//,12,6&2817<'(3$570(17/$:',9,6,21

$%'8/02+$00('

                   3ODLQWLII
                                                  &DVH1R/
        Y
                                                  -XGJH-DPHV3)ODQQHU\
8%(57(&+12/2*,(6,1&HWDO
                                                   5HPRYHGWRWKH8QLWHG6WDWHV'LVWULFW
                   'HIHQGDQWV                   &RXUWIRUWKH1RUWKHUQ'LVWULFWRI,OOLQRLV
                                                  (DVWHUQ'LYLVLRQ 




        127,&(72$'9(56(3$57<2)),/,1*2)127,&(2)5(029$/

72    $EGXO0RKDPPHG
        (DVW%DLOH\5G$SW&
        1DSHUYLOOH,/
        DDPRKDPPHG#KRWPDLOFRP


        3/($6( 7$.( 127,&( WKDW RQ -XQH   'HIHQGDQWV 8EHU 7HFKQRORJLHV ,QF

5DLVHU//&DQG'DUD.KRVURZVKDKLE\DQGWKURXJKWKHLUDWWRUQH\V/LWWOHU0HQGHOVRQ3&ILOHG

WKHLU1RWLFHRI5HPRYDOZLWKWKH&OHUNRIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFW

RI,OOLQRLV(DVWHUQ'LYLVLRQSXUVXDQWWR86&DQGRIWKLVDFWLRQQRZ

SHQGLQJLQWKH&LUFXLWFRXUWRI&RRN&RXQW\,OOLQRLV/DZ'LYLVLRQ&DVH1R/$

WUXHDQGFRUUHFWFRS\RIWKH&RPSODLQWZDVILOHGZLWKWKH1RWLFHRI5HPRYDO3XUVXDQWWR86&

  G DWUXHDQGFRUUHFWFRS\RIWKH1RWLFHRI5HPRYDOLVDWWDFKHGDQGKHUHE\VHUYHGXSRQ

\RX

                                   >6LJQDWXUHLVRQQH[WSDJH@
 Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 195 of 200 PageID #:204




'DWHG-XQH                       5HVSHFWIXOO\VXEPLWWHG

                                             8%(57(&+12/2*,(6,1&5$,6(5
                                             //&DQG'$5$.+2652:6+$+,



                                             %\/s/ Kerri Feczko
                                                         2QHRI7KHLU$WWRUQH\V


-HQQLIHU6FKLOOLQJ
.HUUL)HF]NR
/,77/(50(1'(/6213&
1RUWK&ODUN6WUHHW6XLWH
&KLFDJR,/

MVFKLOOLQJ#OLWWOHUFRP
NIHF]NR#OLWWOHUFRP




                                       
 Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 196 of 200 PageID #:205




                                   &(57,),&$7(2)6(59,&(

          .HUUL)HF]NRDQDWWRUQH\KHUHE\FHUWLILHVWKDWRQ-XQHVKHHOHFWURQLFDOO\ILOHG

Notice to State Court of Filing Notice of RemovalYLDWKHHOHFWURQLFILOLQJV\VWHPZLWKWKH&LUFXLW

&RXUWRI&RRN&RXQW\,OOLQRLVDQGVHQWDFRS\RIWKHVDPHYLDHPDLO

                                        $%'8/02+$00('
                                     (DVW%DLOH\5G$SW&
                                        1DSHUYLOOH,/
                                     DDPRKDPPHG#KRWPDLOFRP



                                                               /s/ Kerri Feczko
                                                               .HUUL)HF]NR








                                                 
Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 197 of 200 PageID #:206




                 (;+,%,72
 Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 198 of 200 PageID #:207




                      ,17+(&,5&8,7&28572)&22.&2817<
                   ,//,12,6&2817<'(3$570(17/$:',9,6,21

$%'8/02+$00('

                   3ODLQWLII
                                                  &DVH1R/
       Y
                                                  -XGJH-DPHV3)ODQQHU\
8%(57(&+12/2*,(6,1&HWDO
                                                   5HPRYHGWRWKH8QLWHG6WDWHV'LVWULFW
                   'HIHQGDQWV                   &RXUWIRUWKH1RUWKHUQ'LVWULFWRI,OOLQRLV
                                                  (DVWHUQ'LYLVLRQ 




         127,&(7267$7(&28572)),/,1*2)127,&(2)5(029$/

72   &OHUNRIWKH&LUFXLW&RXUWRI&RRN&RXQW\
       5LFKDUG-'DOH\&HQWHU5RRP
       ::DVKLQJWRQ6W
       &KLFDJR,/


       3/($6( 7$.( 127,&( WKDW RQ -XQH   'HIHQGDQWV 8EHU 7HFKQRORJLHV ,QF

5DLVHU//&DQG'DUD.KRVURZVKDKLE\DQGWKURXJKWKHLUDWWRUQH\V/LWWOHU0HQGHOVRQ3&ILOHG

WKHLU1RWLFHRI5HPRYDOZLWKWKH&OHUNRIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFW

RI,OOLQRLV(DVWHUQ'LYLVLRQSXUVXDQWWR86&DQG$WUXHDQGFRUUHFW

FRS\RIWKH1RWLFHRI5HPRYDOLVDWWDFKHGDV([KLELW$

       3/($6( 7$.( )857+(5 127,&( WKDW WKH ILOLQJ RI VDLG 1RWLFH LQ )HGHUDO &RXUW

WRJHWKHUZLWKWKHILOLQJRIDFRS\RIVDLG1RWLFHZLWKWKLV&RXUWHIIHFWVWKHUHPRYDORIWKLVDFWLRQ

LQDFFRUGDQFHZLWK86& G 

                                    >6LJQDWXUHLVRQQH[WSDJH@
        Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 199 of 200 PageID #:208




    'DWHG-XQH                       5HVSHFWIXOO\VXEPLWWHG
                                                 
                                                 8%(57(&+12/2*,(6,1&5$,6(5
                                                 //&DQG'$5$.+2652:6+$+,



                                                 %\/s/ Kerri Feczko
                                                             2QHRI7KHLU$WWRUQH\V
                                                                       
                                                 
                                                 




    -HQQLIHU6FKLOOLQJ                          
    .HUUL)HF]NR
    /,77/(50(1'(/6213&
    1RUWK&ODUN6WUHHW6XLWH
    &KLFDJR,/
    
    MVFKLOOLQJ#OLWWOHUFRP
    NIHF]NR#OLWWOHUFRP
    
                                 




                                                                                           
                                             
    
        Case: 1:21-cv-03261 Document #: 1-1 Filed: 06/17/21 Page 200 of 200 PageID #:209




                                          &(57,),&$7(2)6(59,&(

             .HUUL)HF]NRDQDWWRUQH\KHUHE\FHUWLILHVWKDWRQ-XQHVKHHOHFWURQLFDOO\ILOHG

    Notice to State Court of Filing Notice of RemovalYLDWKHHOHFWURQLFILOLQJV\VWHPZLWKWKH&LUFXLW

    &RXUWRI&RRN&RXQW\,OOLQRLVDQGVHQWDFRS\RIWKHVDPHYLDHPDLO

                                              $%'8/02+$00('
                                           (DVW%DLOH\5G$SW&
                                              1DSHUYLOOH,/
                                           DDPRKDPPHG#KRWPDLOFRP


    
                                                           /s/ Kerri Feczko      
                                                           .HUUL)HF]NR
    
    
    
    




                                                                                                        
                                                       
    
